                                                                            gfMES DISTg?^
                                                                             ^—FlLED^'

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                                QEWENGVjlg
                                                                                 distriG
FRESH AIR FOR THE EASTSIDE,INC.,
et al.,

                     Plaintiffs,
                                                       DECISION AND ORDER
       V.

                                                       6:I8-CV-06588-EAW
WASTE MANAGEMENT OF
NEW YORK,L.L.C., and THE CITY OF
NEW YORK,

                     Defendants.



                                   INTRODUCTION


       Plaintiff Fresh Air for the Eastside, Inc.("FAFE")and over 220 individual plaintiffs

(collectively, "Plaintiffs") filed this action against Waste Management of New York, LLC

("WMNY")and New York City("NYC")(collectively, "Defendants") alleging violations

of the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.("RCRA"), the

Clean Air Act,42 U.S.C. § 7401 et seq. (the "CAA"),and various common law obligations

arising from WMNY's operation of the High Acres Landfill and Recycling Center (the

"Landfill") in Perinton, New York, and NYC's agreement with WMNY (the "NYC

Contract")to ship hundreds of thousands of tons of municipal solid waste("MSW")to the

Landfill each year for thirty years. (Dkt. 15).

       Presently before the Court are WMNY's motion to dismiss the Complaint(Dkt. 9),

WMNY's motion to dismiss the Amended Complaint (Dkt. 22), and NYC's motion to

dismiss (Dkt. 27). For the following reasons, WMNY's motion to dismiss the Complaint

                                            - I -
is dismissed as moot, WMNY's motion to dismiss the Amended Complaint is granted as

to the private nuisance and trespass claims but it is otherwise denied, and NYC's motion

to dismiss is denied.


                                    BACKGROUND'

       FAFE is a not-for-profit corporation organized "to preserve and protect the

environment for the benefit ofthe residents living in proximity to the Landfill[.]" (Dkt. 15

at   15-16). Plaintiffs include just over 220 individual residents and members of FAFE,

who live between 0.3 to 4 miles from the Landfill. {See id. at     18, 20). Plaintiffs claim

that the Landfill's operations have prevented the quiet use and enjoyment oftheir property

by emitting noxious odors and excess fugitive emissions, creating an environment

conducive for the spread ofvector species,^ and causing noise and tremors. {See, e.g., Dkt.

15 at ^ 17). As a result. Plaintiffs allege that a "large number" of landowners have

considered selling their houses, and "some" have actually done so and moved out of the

community or have sought mental health counseling. {Id. at        21-23). Plaintiffs further

allege that the odors and the "general stigma from the Landfill . . . ha[ve] permanently

stigmatized the Community" and have given rise to fears of diminishing property values.




'      The following facts are taken from the Amended Complaint unless otherwise
indicated. (Dkt. 15).

^      The Landfill's operations have allegedly fostered conditions resulting in increased
populations of rats, mice, and flies within several nearby properties. {See, e.g., Dkt. 15 at
    10, 17, 304,403);see generally 6 N.Y.C.R.R. § 360.2(b)(301){"Vector means a carrier
organism that is capable of transmitting a pathogen to another organism and includes, but
is not limited to, flies and other insects, rodents, birds and vermin.").
                                            -2-
{Id. at ^ 24), These noxious emissions are also noticeable in public spaces, such as at

business and recreational locations and a local elementary school. {Id. at ^ 29).

       Plaintiffs have identified specific impacts to certain individual landowners. {See id.

at 32). Outside ofselling their property,some landovmers have observed "visible cracks"

in their houses caused by tremors resulting from Landfill activities.^ Furthermore, the

odors and fugitive emissions have caused certain plaintiffs to experience headaches, eye,

nose, and throat irritation, anxiety, and nausea, and have resulted in diminished property

values. {See also id. at^ 28). Some plaintiffs have spent money on pest exterminators and

on devices to prevent the odors from entering their homes. {See id. at     25, 27, 32).

I.     The Landfill Permit and the Air Permit


       The Landfill operates under a New York State Department of Environmental

Conservation ("DEC") permit, issued pursuant to Article 27 of the Environmental

Conservation Law and its corresponding regulations for MSW landfills (the "Landfill

Permit"). {Id. at ^ 46). The Landfill Permit was first issued in 1993,"in conjunction with

the approval of the Western Expansion of the Landfill" (the "WEX"), and the DEC has

since modified it to allow further expansions to take place. {Id. at   51,62-67). The WEX

and the first two modifications, which took place in 2001 ("Parkway Expansion Phase I")

and 2003 ("Parkway Expansion Phase 11"), are all located in the Town of Perinton, New




^      Plaintiffs allege "the [tjremors are the result of[the]failure of WMNY to adequately
control the operation ofthe Landfill emission control flares because of high oxygen levels
in the Landfill Gas, which can also lead to explosive subsurface conditions." (Dkt. 15 at
^212). Plaintiffs also claim "[t]he high oxygen levels in the Landfill Gas were the result
of ineffective Landfill Gas collection and inadequate cover systems." {Id. at Tf 213).
                                            -3-
York. {Id. at If 66). A third modification occurred in 2011 ("Parkway Expansion Phase

III"), which is "largely located in [the Town of] Macedon." {See id. at 1f^ 66-67).

         The Landfill emits gaseous compounds as the MSW decomposes, including

"methane, carbon dioxide, and non-methane organic compounds ('NMOC')." {Id. at

      78-79). NMOCs include volatile organic chemicals ("VOCs") and hazardous air

pollutants ("HAPs") as well as "odorous compounds," such as hydrogen sulfide. {Id. at

      80-81). The DEC issued WMNY's current Air Permit in 2001, which requires the

Landfill "to operate an active Landfill Gas collection system [(the 'Collection System')]

that minimizes the off-site migration of Landfill Gas." {Id. at ^Tf 86-88). The Air Permit

assumes the Collection System will collect and bum about 85% of all Landfill Gas, while

the remaining 15% ofemissions will be released into the surrounding environment. {Id. at

^ 90). According to Plaintiffs, "Excess Fugitive Emissions" constitutes Landfill Gas that

is released into the environment in excess ofthat 15% base assumption due to operating or

maintenance deficiencies. {Id. at ^ 92). The Landfill Permit and the Air Permit require

WMNY to prevent noxious odors from becoming nuisance conditions. {Id. at f 94).

II.      The Rail Facility and the NYC Contract


         In 2013,the DEC "authorize[d] the constmction and operation of an intermodal rail

facility to accept MSW by train from a new CSX rail spur." {Id. at 68; see id. at ^ 99).

Once this facility was completed in mid-2015, NYC began to ship MSW to the Landfill.

{Id. at Tl 100). Plaintiffs claim this MSW is "significantly more odorous" because it takes

"weeks from curb pick-up to receipt by rail at the Landfill,"thereby increasing the duration

of pre-landfill decomposition. {Id. at     101-02). NYC sends hundreds of thousands of

                                           -4-
tons of MSW to the Landfill per year, and the NYC MSW constituted 75% and 71% ofthe

total MSW deposited at the Landfill in 2016 and 2017, respectively. {Id. at ^ 111).

       In February 2017, WMNY and NYC entered into the NYC Contract, whereby

WMNY agreed to deposit NYC MSW at the Landfill for 30 years. {Id. at ^ 113). NYC

allegedly retained some authority to "direct changes to the WMNY operating schedule for

disposal operations at the Landfill," and it required WMNY to comply with all laws

applicable to the Landfill, to report permit violations to NYC,and to make any necessary

operating and management changes to resolve nuisance conditions. {Id. at         115-18).

III.   Horizontal Gas Collectors


       The Landfill Permit requires that Landfill Cells 10 and 11, which are part of

Parkway Expansion Phase 11, contain "horizontal gas collection trenches"("Horizontal Gas

Collectors"). {Id. at ^ 120; see id. at   125, 127). Horizontal Gas Collectors "consist of

perforated pipes connected to vertical wells" and "provide a greater vacuum zone of

influence...to initially collect low quality landfill gas for combustion." {Id. at^Tj 121-22).

In 2014,"WMNY's corporate parent[allegedly] decided to eliminate the use ofHorizontal

Gas Collectors in all new Landfill cells and instead install only a new form of slip vertical

wells," as a cost-savings measure. {Id. at ^ 124). Plaintiffs further allege that WMNY had

previously indicated that Horizontal Gas Collectors would be installed to control Landfill

odors and were the primary means to do so. {Id. at      128-29, 131).

       Plaintiffs claim that WMNY personnel previously admitted that the Horizontal Gas

Collectors were not installed in Landfill Cells 10 and 11, and that WMNY's reliance upon

vertical gas wells compromised the Collection System and was the primary cause of the

                                            -5-
excessive noxious emissions. (See id. at     136-40, 146-49). Plaintiffs assert that these

actions constitute continuing violations of WMNY's permit obligations. (Id. at ^ 152).

IV.   Plaintiffs Allege that the Odors Constitute a Continuing Nuisance


      The Landfill odors intensified once NYC began to ship MSW to the Landfill in

2015, coinciding with WMNY's decision to forgo the installation of Horizontal Gas

Collectors (id. at    153-54), and they worsened again in the summer of 2017, when

WMNY dug into Landfill Cells 10 and 11 to "retroactively install Horizontal Gas

Collectors," releasing additional fiimes (id. at     160-61). The individual Plaintiffs

subsequently formed FATE in November 2017 and began collecting reports of odors. (Id.

at ^ 162). Over 11,000 odor reports were submitted between November 2017 and the filing

of the Amended Complaint. (Id. at ^ 166).

       Plaintiffs allege that WMNY's failure to install and maintain Horizontal Gas

Collectors and its inadequate management ofthe NYC MSW resulted in increased noxious

emissions. (Id. at ^ 184). Plaintiffs describe WMNY's mitigation actions as retroactive

attempts to comply with established permit obligations, rather than actual solutions to its

operational deficiencies. (See id. at   191-96). Plaintiffs also allege that WMNY never

assessed whether it should handle the NYC MSW differently or eliminate its receipt, even

though WMNY's "Odor Control Plan'"^ required it do so. (Id. at      196, 198-200).

       At a January 16,2018,public meeting, WMNY allegedly admitted that it had caused

a public nuisance and that the odors would likely worsen before they improved because the


       The Odor Control Plan is part ofthe "Operations and Maintenance Manual" for the
Landfill, which is incorporated into the Landfill Permit. (See Dkt. 15 at 196; Dkt. 15-4).
Landfill Cells needed to be retrofitted with Horizontal Gas Collectors, and new vertical gas

wells were required because"40% ofthe existing vertical wells were not functioning." {Id.

at ^ 207). On February 2,2018,the DEC issued a Notice of Violation (the "NOV"), which

concluded that WMNY was operating the Landfill in violation of state solid waste and air

pollution control regulations and its permit obligations, and required WMNY to implement

mitigation measures to address these deficiencies. {Id. at    221-23,226,228). On March

8,2018,the Town ofPerinton Deputy Director of Code Enforcement issued a Compliance

Order, also determining that WMNY was not in compliance with the Town of Perinton's

Special Use Permit issued for the Landfill due to nuisance conditions. {Id. at ^ 232).

V.     Mitigation Measures Have Not Been Completeiv Effective

       Although WMNY "published a Community Update" on May 17, 2018, declaring

its mitigation measures to be complete, and while Plaintiffs note that the Landfill odors

have reduced in frequency since the peak period "between the Fall of2017 and May 2018,"

Plaintiffs attribute this reduction to the fact that Landfill Cells 10 and 11 have been

"temporarily closed" and covered by a plastic geomembrane. {Id. at        254-56). Plaintiffs

further allege that the odors have "persist[ed] at a frequency and intensity that unreasonably

impacts [their]... enjoyment of life and property" after May 17, 2018. {Id. at ^ 258).

       DEC'S personnel patrolled the community between May 17, 2018, and June 13,

2018, and discerned "regular, continuing presence of Garbage Odors in the community."

{Id. at ^ 259; see id. at   261-71). Over 2,000 odor reports were filed "from about 400

distinct complainants" between June 13,2018, and December 1,2018. {Id. at ]| 275).
VI.      Additional Requirements Imposed by the DEC


         In a letter dated September 24, 2018, the DEC informed WMNY that it was "not to

dump NYC[MSW]and any other waste delivered via rail on any operating day prior to

10:15 a.m., and was required to process all rail cars of NYC[MSW]on the business day

following delivery." {Id. at^ 286). The DEC also "supported a 12-month study evaluating

whether railcars of NYC [MSW] were more 'ripe' in summer months" and whether the

NYC MSW was a significant contributor to the Landfill's odor problems. {Id. at 287).

VII.     Additional Harms


         In addition to the noxious odors and Excess Fugitive Emissions, Plaintiffs allege

that WMNY's use of"chemical 'deodorizers,'" which "substitute and mask" the Landfill

odors, have caused several residents to feel ill. {Id. at      300-02). Plaintiffs also contend

that WMNY is failing to "effectively control on-site populations of[v]ectors," which has

required some residents to hire exterminators and purchase "vermin control devices." {See

id. at     304-07). Furthermore, Plaintiffs complain that the Landfill emanates audible

sounds into the community throughout the late evening and sometimes "until the early

morning" hours in violation of noise control standards. {See id. at           308-16). Lastly,

Plaintiffs contend that they are adversely impacted by tremors reverberating from the

Landfill, and that while WMNY "apparently installed a flare reverberation control system"

in January 2018,"[s]ince that time, more [t]remors have occurred." {See id. at 1|1[ 317-21).

                                 PROCEDURAL HISTORY


         Plaintiffs allege that they served a notice ofintent to sue upon all relevant parties as

required by RCRA and the CAA, and that by the end of the statutorily required notice

                                              -8-
periods neither the United States Environmental Protection Agency (the "EPA") nor the

State of New York have initiated enforcement proceedings. (See id. at        41-44). On

August 14, 2018, Plaintiffs commenced this action (Dkt. 1), and on November 16, 2018,

WMNY filed a motion to dismiss the Complaint(Dkt. 9). On December 7,2018,Plaintiffs

filed an Amended Complaint, which remains the operative pleading. (Dkt. 15).

      Plaintiffs allege three statutory causes of action against WMNY:(1) Violations of

the Air Permit under the CAA;(2) Violations of RCRA Standards; and (3) an Imminent

and Substantial Endangerment to Health or the Environment under RCRA (the "RCRA

Endangerment Claim"). (Dkt. 15 at 64-72). Plaintiffs also allege common law claims for

public and private nuisance, negligence and gross negligence,and trespass against WMNY.

(Id. at 73-79). Only the RCRA Endangerment Claim and public nuisance claim have been

asserted against NYC. (Id. at 70-72, 78-79).

      On January 25, 2019, WMNY filed a motion to dismiss the Amended Complaint.

(Dkt. 22). WMNY argues that the Court should dismiss or, alternatively, stay the CAA

and RCRA claims pursuant to doctrines of abstention and primary jurisdiction, and the

political question doctrine. (Dkt. 22-1 at 11-22). WMNY also argues that Plaintiffs

common law causes of action and the RCRA Endangerment Claim must be dismissed for

failure to state a claim. (Id. at 22-30). Alternatively, WMNY argues that the Court should

dismiss the entire Amended Complaint under the "first-to-file" rule because the issues

raised and the parties involved in a related putative class action, D'Amico v. Waste Mgmt.

ofN.Y., L.L.C., Case No. 6:18-cv-06080-EAW, are substantially the same. (Id. at 30-32).

Lastly, WMNY argues that Plaintiffs' claims for money damages should be stayed to the

                                          -9-
extent they are not dismissed. {Id. at 32-34). Plaintiffs oppose WMNY's motion. (Dkt.

24).

       On February 28, 2019, NYC filed a separate motion to dismiss, adopting several of

WMNY's arguments and challenging the two specific claims asserted against it. (Dkt. 27).

NYC contends that Plaintiffs' causes of action are based on activities for which NYC


maintains government function immunity. (Dkt.27-1 at 6-9). NYC also requests the Court

to dismiss or stay this action under the same abstention, primary jurisdiction, and political

question doctrines raised by WMNY. {Id. at 9-11). NYC further contends that the causes

of action fail to state a claim. {Id. at 11-17). Finally, NYC argues that this case should be

dismissed under the "first-to-file" rule for the same reasons set forth in WMNY's motion


papers. (M at 18). Plaintiffs oppose NYC's motion. (Dkt. 30).

       On March 12,2019,the DEC issued its Response to FAFE's administrative petition

(the "Petition"), which sought to modify WMNY's obligations under the Landfill Permit

and the Air Permit. (Dkt. 30-2). While DEC denied each and every one of FAFE's

requests, the DEC also imposed additional obligations upon WMNY that the agency

anticipated would later become enforceable permit requirements, and at least one of

FAFE's requests was denied subject to review of a waste study.

       On March 25, 2019, the Court issued its decision in D'Amico v. Waste Mgmt. of

N.Y., LLC,No.6:18-CV-06080 EAW,2019 WL 1332575(W.D.N.Y. Mar. 25,2019). The

Court granted WMNY's motion to dismiss in part, dismissing the public nuisance and gross

negligence claims without prejudice, but denying WMNY's motion as to the ordinary

negligence claim. The Court subsequently granted WMNY's request to file supplemental

                                           - 10-
briefing in the present case(Dkt. 34), and on April 22,2019, WMNY filed its brief arguing

that neither the D'Amico decision nor the DEC's Response undermined its previous

positions (Dkt. 36). Plaintiffs filed a responsive brief opposing WMNY's supplemental

assertions. (Dkt. 37).

       On August 7, 2019, the Court held oral argument on Defendants' motions as well

as a pending motion'm D'Amico, and reserved decision. (Dkt. 38; Dkt. 41; Dkt. 43).

                                       DISCUSSION


I.     Defendants' Jurisdictional Arguments


       A.     Legal Standard

      "A motion to dismiss based on the abstention doctrine is... considered as a motion


made pursuant to Rule 12(b)(1)." Rehab. Support Servs., Inc. v. Town ofEsopus, N. Y.,

226 F. Supp. 3d 113, 125(N.D.N.Y. 2016)(alteration in original)(quotation omitted). "A

plaintiff asserting subject matterjurisdiction has the burden ofproving by a preponderance

of the evidence that it exists." Makarova v. United States, 201 F.3d 110, 113 (2d Cir.

2000). "When considering a motion to dismiss for lack ofsubject matterjurisdiction or for

failure to state a cause of action, a court must accept as true all material factual allegations

in the complaint." Shipping Fin. Servs. Corp. v. Drakos, 140F.3d 129,131 (2d Cir. 1998).

"[T]he district court can refer to evidence outside the pleadings and the plaintiff asserting

subject matter jurisdiction has the burden of proving by a preponderance of the evidence

that it exists." Luckett v. Bure,290 F.3d 493,497(2d Cir. 2002).




                                             - 11
       B.     Burford Abstention and Primary Jurisdiction

       "Although federal courts have a 'virtually unflagging obligation' to exercise their

jurisdiction, there are several traditional categories of abstention," Village of Westfield v.

Welch's, 170 F.3d 116, 120 (2d Cir, 1999)(citation omitted)(quoting Colo. River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)). Because "[ajbstention is

generally disfavored, . . . the balance is heavily weighted in favor of the exercise of

jurisdiction." Niagara Mohawk Power Corp. v. Hudson River-Black River Regulating

Dist., 673 F.3d 84, 100(2d Cir. 2012)(quotations omitted).

       "An 'extraordinary and narrow exception' to a federal court's general duty to review

all matters properly before it occurs when the court finds that 'exceptional circumstances'

exist in which the court should defer to important, countervailing state interests." DMJ

Assocs., LLC. V. Capasso,228 F. Supp. 2d 223,230(E.D.N.Y. 2002)                    Allegheny

County V. FrankMashuda Co.,360 U.S. 185,188-89(1959)). The Supreme Court outlined

this form of abstention in Burford v. Sun Oil Co., 319 U.S. 315(1943).

       Under the Burford doctrine, a federal court must decline to interfere with the
       orders or proceedings of state administrative agencies: (1) if there are
       "difficult questions of state law bearing on policy problems of substantial
       public import whose importance transcends the result in the case then at bar";
       or(2)ifthe "exercise offederal review ofthe question in a case and in similar
       cases would be disruptive of state efforts to establish a coherent policy with
       respect to a matter of substantial public concern."

Dittmer v. County ofSuffolk, 146 F.3d 113, 116(2d Cir. 1998)(quoting New Orleans Pub.

Serv., Inc. v. Council ofCity ofNew Orleans,491 U.S. 350, 361 (1989)).

       Defendants contend that Burford abstention should apply because New York

maintains a "comprehensive regulatory scheme governing the construction and operation

                                            - 12-
of landfills, including the issuance, modification, and enforcement of permits for air

emissions and landfill operations." (Dkt. 22-1 at 15), Defendants argue that, even though

the DEC has issued its Response to Plaintiffs Petition, their abstention arguments remain

viable because the DEC denied much of the same relief Plaintiffs seek in this action,

required WMNY to implement remedial measures, and engaged in additional

investigations regarding the NYC MSW. {See Dkt. 36 at 3-6).

       Plaintiffs argue thatBurford is inapplicable because the CAA and RCRA "explicitly

provide the exceptions for when pending administrative or court actions bar a citizen suit,"

and that applying Burford in this case "would have this Court usurp the role of Congress[]

and write new exceptions into the law." (Dkt. 24 at 16). Although there may be scenarios

where Burford applies to a CAA or RCRA citizen suit, at least where,as here, a citizen suit

is filed to enforce against the violation ofeither statute, Burford does not apply.

       RCRA's citizen suit provision permits "any person"to "commence a civil action on

his own behalf to enforce against violations ofits requirements. See 42 U.S.C. § 6972(a).

In "conferring standing to the fullest extent permitted by Article III, Congress sought to

maximize the number of potential enforcers of environmental regulations." Williams v.

Ala. Dep'tofTransp., 119 F. Supp. 2d 1249,1256(M.D. Ala. 2000); accordDMJAssocs.,

L.L.C., 228 P. Supp. 2d at 229("Congress clearly intended citizen's suits to be an integral

part of the enforcement efforts for this federal environmental law, supplementing where

necessary the actions of state and federal agencies, and offering a judicial forum to avoid

undue delay."). Nonetheless, "[pjrior to filing a citizen's suit, a plaintiff must provide

notice to the [EPA] and appropriate state officials, to afford them the first opportunity to

                                           - 13-
enforce the statute, and to potential defendants, to allow them to comply voluntarily with

RCRA." DMJAssocs., LLC., 228 F. Supp. 2d at 229 (citing 42 U.S.C. § 6972(b)); see

Williams, 119 F. Supp. 2d at 1256(same). Once these requirements are satisfied,"a citizen

is free to file a federal court action with certain narrow exceptions specifically enumerated

in the statute." DMJAssocs., LLC.,228 F. Supp. 2d at 229.

       Where a state agency has been delegated responsibilities under RCRA, Congress

has enacted the following statutory bars to filing a citizen suit:

       No action may be commenced under subsection (a)(1)(B) of this section if
       the State, in order to restrain or abate acts or conditions which may have
       contributed or are contributing to the activities which may present the alleged
       endangerment . . . has commenced and is diligently prosecuting an action
       under subsection(a)(1)(B);...is actually engaging in a removal action under
       . . . [the Comprehensive Environmental Response, Compensation and
       Liability Act("CERCLA")]; or ... has incurred costs to initiate a Remedial
       Investigation and Feasibility Study under [CERCLA] and is diligently
       proceeding with a remedial action under that Act[.]

42 U.S.C. § 6972(b)(2)(C).

       Congress also enacted a citizen suit provision in the CAA,permitting "any person"

to "commence a civil action on his own behalf to enforce against violations of its

requirements as well. 42 U.S.C. § 7604(a). Like RCRA, the CAA also contains the

following preconditions to the commencement of a viable citizen suit:

       No action may be commenced . .. under subsection (a)(1). .. prior to 60
       days after the plaintiff has given notice of the violation (i) to the
       Administrator,(ii) to the State in which the violation occurs, and (iii) to any
       alleged violator of the standard, limitation, or order, or . . . if the
       Administrator or State has commenced and is diligently prosecuting a civil
       action in a court of the United States or a State to require compliance with
       the standard, limitation, or order[.]

Id. § 7604(b).

                                            - 14-
       Neither the Supreme Court nor the Second Circuit has weighed in on whether

Burford is applied differently in the context of a RCRA or CAA citizen suit. Many courts

have declined to apply this doctrine to citizen suits seeking to enforce either statute's

requirements. The Seventh Circuit has concluded that the application of Burford under

such circumstances, or the comparable doctrine of primary jurisdiction,"would be an end

run around RCRA" due to the specific "conditions under which the pendency of other

proceedings bars suit under RCRA." PMC, Inc. v. Sherwin-Williams Co., 151 F.3d 610,

619(7th Cir. 1998). The First Circuit, relying upon Sherwin-Williams,similarly concluded

that "[t]o abstain in situations other than those identified in the statute ...threatens an 'end

run around RCRA,' and would substitute [the court's]judgment for that ofCongress about

the correct balance between respect for state administrative processes and the need for

consistent and timely enforcement ofRCRA." Chico Serv. Station, Inc. v. Sol Puerto Rico

Ltd.,633 F.3d 20,31 (1st Cir. 2011)(citation omitted)(quoting Sherwin-Williams Co., 151

F.3d at 619). The Chico Service court was "distinctly reluctant to countenance abstention"

in light of"the careful structure of federal court jurisdiction under RCRA," observing that

Congress had "carefully delineat[ed] (via the diligent prosecution bar) the situations in

which a state or federal agency's enforcement efforts will foreclose review ofa citizen suit

in federal court." Id. While the court stopped short of categorically ruling out the

possibility that Burford could apply to a RCRA citizen suit, it "believe[d] that the

circumstances justifying abstention [would] be exceedingly rare." Id. at 32.

       Most recently, the Sixth Circuit determined that Burford was inapplicable when the

requirements to commence a RCRA citizen suit were satisfied. See Ky. Waterways All. v.

                                             - 15-
Ky. Utils. Co., 905 F.3d 925 (6th Cir. 2018). The Kentucky Waterways court recognized

that the case was "a strong contender for Burford abstention at first glance." Id. at 939.

Indeed, the court noted that because "Kentucky is actively regulating the problems

[pjlaintiffs are worried about through the Agreed Order,...Burford might counsel federal

courts against second-guessing the State's decisions on that score." Id. However,

Kentucky Waterways concluded that the application ofBurford"would be akin to grafting

a new provision onto RCRA's diligent prosecution bar," which "would effectively add a

new component to that bar precluding citizen suits where a state is already trying to remedy

the problem, regardless of the regulatory mechanism it is using." Id. The Sixth Circuit

declined to apply Burford "[bjecause [the p]laintiffs have met the requirements needed to

pursue a RCRA citizen suit" and Congress had "already considered which state actions

should preclude federal intervention." Id. at 939-40.

       Beyond these circuit court decisions, "[t]he majority of courts to have considered

[whether to abstain from a RCRA citizen suit] have found abstention, whether under

Burford or related doctrines such as primary jurisdiction, to be improper." Chico Serv.

Station, Inc., 633 F.3d at 30(footnote omitted); see DMJAssocs., LLC.,228 F. Supp. 2d

at 230("[A] number of courts have found the enactment of the citizen's suit provision of

RCRA to be an expression of Congress's intent that the federal courts should not abstain

under Burford in RCRA actions, where plaintiffs have satisfied the conditions set forth in

the Act."); Williams, 119 F. Supp. 2d at 1256 ("Primary jurisdiction is particularly

inappropriate in situations involving a statute like RCRA, which expressly allows for

citizens to bring suit in order to ensure uniform enforcement of federal environmental

                                           -16-
laws.")- Moreover, the reasoning adopted by these courts is transferable to the CAA

context. For one,"[Ijike RCRA,the[CAA]expressly provides the conditions under which

a citizen suit is barred." Anderson v. Farmland Indus., Inc., 45 F. Supp. 2d 863, 868(D.

Kan. 1999). It also appears that "[t]he majority of federal cases addressing the issue have

found the doctrine of primary jurisdiction to be inapplicable to suits brought under the

citizen suit provisions ofthe CAA." Paper, Allied-Indus., Chem. & Energy Workers Int7

Union, No. CIV-04-438-F, 2005 WL 1389431, at *15 (W.D. Okla. June 10, 2005);

e.g., Anderson, 45 F. Supp. 2d at 867-68; Sierra Club v. Tri-State Generation &

Transmission Ass'n, Inc., 173 F.R.D. 275, 283-84 (D. Colo. 1997); see also Ass'n of

Irritated Residents v. Fred Schakel Dairy, No. l:05-CV-00707 OWW SMS, 2008 WL

850136,at *13(E.D. Cal. Mar.28,2008)(noting that"Congress has provided broad federal

enforcement powers to citizens" under the CAA,and that"to abstain from addressing CAA

violations because ofthe involvement ofscientific and technical expertise, would foreclose

many ofthe citizen suits filed, as the CAA regularly involves specialization, technical and

scientific expertise that would in most cases support the administrative agency deciding

the issue"); L.E.A.D.(LeadEnvtl. Awareness Dev.) Grp. ofBerks v. Exide Corp., No. CIV.

96-3030, 1999 WL 124473, at *22 (E.D. Pa. Feb. 19, 1999)(stating that application of

primary jurisdiction "in citizen suits actions would greatly reduce the instances in which a

plaintiff could pursue such an action to facilitate broad enforcement ofthe environmental-

protection laws and regulations," and declining to apply Burford abstention because "[t]he

considerations underlying Buford [sic] abstention simply do not apply to a scheme that

contemplates citizen suits as a supplement to state government action").

                                           - 17-
       While the DEC may revisit certain issues raised in the Petition, no formal state

proceedings are ongoing. See Sherwin-Williams Co., 151 F.3d at 619(the statutory bars to

a RCRA citizen suit refer "only to formal proceedings in federal or state court," but "there

may be room for applying the doctrines of abstention or primary jurisdiction ... in cases

in which a state has aformal administrative proceeding in progress that the citizens' suit

would disrupt" (emphasis added)); of. Coal,for Health Concern v. LWD, Inc., 60 F.3d

1188, 1189 (6th Cir. 1995) (reversing where the district court "declined to dismiss

plaintiffs' claims because of the ongoing state administrative proceedings'''' (emphasis

added)). In other words, the DEC has initiated no formal proceedings against WMNY to

enforce against the alleged regulatory violations outside its issuance ofthe NOV,which is

not an enforceable order. See N.Y. Envtl. Conserv. Law § 19-0505. Furthermore, it is

undisputed that Plaintiffs "filed this case under the citizen's suit provision[s] ofRCRA[ and

the CAA] after providing statutory notice to state and federal agencies and waiting the

prescribed length oftime." DMJ Assocs., LLC.,228 F. Supp. 2d at 230.

       Defendants rely heavily upon Browning-Ferris, Inc. v. Baltimore Cty., Md., 11A

F.2d 77 (4th Cir. 1985), where the Fourth Circuit considered the presence of a

"comprehensive regulatory scheme governing the operation of landfills" and noted that

"land use questions, especially those that involve the regulation of trash dumps, are the

peculiar concern of local and state govemments[.]" Id. at 79. However, the Browning-

Ferris case did not involve a citizen suit; rather,the regulated entity filed an action pursuant

to 42 U.S.C. § 1983, claiming that the state agency wrongfully refused to renew its permit

after the agency determined the entity had violated a permit condition. Id. at 77-78.

                                            -18-
Furthermore,"state proceedings" remained "ongoing" during the pendency of the federal

action. Id. at 79-80.


       The other cases Defendants rely upon are also distinguishable as they each involved

ongoing state proceedings and/or challenges to the state's permitting process rather than a

lawsuit seeking to enforce a regulated entity's legal obligations. See Sugarloaf Citizens

Ass'n V. Montgomery Cty., Md., 33 F.3d 52, 1994 WL 447442, at *2-8 (4th Cir. 1994)

(unpublished table decision)(affirming decision to abstain "in favor ofthe proceedings still

pending" in state court where the case "centers on the permitting of a waste facility that

may affect Maryland's environment"); Palumbo v. Waste Techs. Indus., 989 F.2d 156,

158-60(4th Cir. 1993){Burford applied where challenge to permit modifications approved

by state agency was also pending in an administrative proceeding); Ada-Cascade Watch

Co. V. Cascade Res. Recovery, Inc., 720 F.2d 897, 905 (6th Cir. 1983)(applying Burford

where the appellants challenged "two provisions ofstate law which are an integral part" of

"a complex system ofpermit review and approval process" and asked the court to "second-

guess a state agency in its determination that no other permits were necessary to construct

a hazardous waste facility"). The Seventh Circuit similarly concluded that each one of

these cases involved "improper collateral attacks on permitting decisions for which there

were other channels for judicial review," and thus, "the plaintiffs were acting contrary to

the states' respective decisions to issue the permits in question, not in concert with those

decisions." Adkins v. VIM Recycling, Inc., 644 F.3d 483, 505-06(7th Cir. 2011);see DMJ

Assocs., LLC.,228 F. Supp. 2d at 230 (distinguishing cases where courts abstained from

deciding a RCRA citizen suit because "the plaintiffs were essentially asking a federal court

                                           -19-
to review a permit decision already made by a state administrative agency"); see also

Sherwin-Williams Co., 151 F.3d at 619 (distinguishing case where the plaintiff was

challenging the lawfulness of the state regulatory scheme). Similarly, in this case,

Plaintiffs do not assert "a collateral attack on any permitting or other regulatory decision"

by the DEC; rather, their lawsuit seeks to "complement and enhance" the DEC's

enforcement efforts, "as citizen suits brought under RCRA [and the CAA]should." 644

F.3d at 506.


       Defendants also rely on Johnson v. Nyack Hosp., 964 F.2d 116 (2d Cir. 1992) in

support of their primary jurisdiction arguments, but that case dealt with the unique

procedural mechanism under state law requiring a physician challenging the denial of

medical staff privileges to pursue a claim before the New York Public Health Council. See

generally Gelbard v. Genesee Hosp., 87 N.Y.2d 691 (1996). By contrast, "Congress

clearly signaled that the federal courts have a duty to hear and decide[RCRA citizen suit]

claims and carefully limited the deference courts should pay to the expertise of an

administrative agency." DMJ Assocs., LLC., 228 F. Supp. 2d at 229-30; see also

LE.A.D., 1999 WL 124473, at *22 ("Congress intended that federal courts have

jurisdiction over such [environmental enforcement] matters by enacting citizen suit

provisions" in the CAA and the Clean Water Act).

       The CAA and RCRA citizen suit provisions "empower citizens to enforce [both

statutes'] provisions except in certain circumstances not present here," and thus the

doctrines of Burford abstention or primary jurisdiction would effectively "strip United

States citizens of rights given them by their government." Wilson v. Amoco Corp., 989 F.

                                           -20-
Supp. 1159, 1170 (D. Wyo. 1998). Considering the narrow circumstances in which

abstention is appropriate and the obligation of federal courts to exercise jurisdiction when

it exists, the structure ofthe CAA and RCRA demonstrate that abstention is inappropriate

where these citizen suit provisions are satisfied and a plaintiff merely seeks to enforce

regulatory requirements. See generally Lefkowitz v. Bank ofN.Y., 528 F.3d 102, 106(2d

Cir. 2007)("We have no more right to decline the exercise ofjurisdiction which is given,

than to usurp that which is not given[.]"(quotation omitted)). Because Burford abstention

is comparable to primary jurisdiction in this context. Defendants' primary jurisdiction

arguments fail for the same reasons. See, e.g.,DMJAssocs., LLC.,228 F. Supp.2d at 230

(declining to apply Burford abstention for the same reasons as it declined to apply primary

jurisdiction); Williams, 119 F. Supp. 2d at 1256(the "application of primary jurisdiction in

response to a RCRA citizen suit would frustrate Congress' overall legislative intent of

furthering waste disposal in a comprehensive, safe, and uniform manner"); see also Cal.

Sportfishing Prot. All. v. City of West Sacramento, 905 F. Supp. 792, 807 n.21 (E.D. Cal.

1995)(the primary jurisdiction doctrine "has no application [under the Clean Water Act]

because Congress has expressly set forth the ground rules for citizen suits and only bars

penalty actions in specified circumstances");see generally Sherwin-Williams Co., 151 F.3d

at 619(primary jurisdiction "amounts to the same thing" as Burford).

       Therefore, the Court concludes that neither Burford abstention nor primary

jurisdiction are appropriate grounds to dismiss Plaintiffs' CAA or RCRA causes of action.




                                            21 -
       C.     Colorado River Abstention
                                       4


      "'Colorado River abstention is appropriate in limited 'situations involving the

contemporaneous exercise of concurrent jurisdictions, either by federal courts or by state

and federal courts.'" First Keystone Consultants, Inc. v. Schlesinger Elec. Contractors,

Inc., 862 F. Supp. 2d 170, 181 (E.D.N.Y. 2012)(quoting Colo. River Water Conservation

Dist., 424 U.S. at 817). Under Colorado River, a federal district court "may abstain from

exercising jurisdiction over a controversy properly before it when parallel state court

litigation could result in the comprehensive disposition of litigation and abstention would

conserve judicial resources." Superior Site Work, Inc. v. NASDI, LLC, No. 2:14-CV-

01061(ADS)(SIL),2018 WL 4834558, at *1 (E.D.N.Y. Oct. 2, 2018)(quotation omitted).

       "Colorado River abstention only applies where state and federal courts exercise

concurrent jurisdiction simultaneously." Doyle v. N.Y. State Div. of Hous. & Cmty.

Renewal, No. 98 CIV. 2161(JGK), 1999 WL 177441, at *5 (S.D.N.Y. Mar. 30, 1999)

(citing Village ofWestfield, 170 F.3d at 120); see also Burnett v. Physician's Online, Inc.,

99 F.3d 72, 76(2d Cir. 1996)("In Colorado River,... the Supreme Court announced an

abstention doctrine for use in limited situations in which state and federal courts exercise

concurrent jurisdiction simultaneously.").     Courts in this Circuit have rejected the

application of this doctrine where parallel state proceedings do not exist. See Allstate Ins.

Co. V. Elzanaty, 916 F. Supp. 2d 273,289(E.D.N.Y. 2013)("In light ofth[e] dismissal[of

the state action] and the fact that there is no state court parallel proceeding, Colorado

abstention is inapplicable and the Court need not proceed to assess the relevant six-factor

test."); Fisher v. O'Brien, No. 09 CV 42(CBA)(LB), 2010 WL 1269793, at *4(E.D.N.Y.

                                           -22-
Mar. 9, 2010)(finding Colorado River arguments to be "moot as there is no parallel state

court proceeding pending"), report and recommendation adopted^ 2010 WL 1286365

(E.D.N.Y. Mar. 30, 2010); Doyle, 1999 WL 177441, at *5 (finding "no basis upon which

[the court] can refuse to exercise federal jurisdiction" where there was "no parallel state

proceeding and jurisdiction is not being exercised simultaneously").

       Here, Colorado River does not apply because there are no parallel state proceedings.

       D.     Political Question Doctrine

       "The political question doctrine calls for a careful and delicate analysis into whether

a 'matter has been committed by the Constitution to another branch of government or

whether the action ofthat branch exceeds whatever authority has been committed.'" In re

MTBE Prods. Liab. Litig., 438 F. Supp. 2d 291, 295 (S.D.N.Y. 2006)(quoting Baker v.

Carr, 369 U.S. 186, 211 (1962)). "The Judiciary is particularly ill suited to make such

decisions, as courts are fundamentally underequipped to formulate national policies or

develop standards for matters not legal in nature." Japan Whaling Ass'n v. Am. Cetacean

Soc., 478 U.S. 221, 230(1986)(quotation omitted). Political questions are those that "lie

beyond the competence and proper institutional role of the federal courts." Belgrade v.

Sidexint'l Furniture Corp., 2 F. Supp. 2d 407,415 (S.D.N.Y. 1998).

       \n D'Amico, the Court relied upon Bell v. Cheswick Generating Station, 734 F.3d

188 (3d Cir. 2013), where the Third Circuit explained that "[n]o court has ever held that

such a constitutional commitment of authority regarding the redress ofindividual property

rights for pollution exists in the legislative branch." Id. at 198; see D'Amico, 2019 WL

1332575, at *17. This Court also determined that WMNY's reliance upon Comer v.

                                           -23 -
Murphy Oil USA. Inc., 839 F. Supp. 2d 849 (S.D. Miss. 2012), aff'd, 718 F.3d 460 (5th

Cir. 2013) was misplaced because that case involved litigation seeking to apply common

law remedies to address global climate change—an exceedingly more complex issue, see

D'Amico,2019 WL 1332575, at * 17. Both conclusions apply with equal force here.

       Plaintiffs raise several common-law claims for Defendants' alleged interference

with their possessory interests in and enjoyment oftheir property and for damages resulting

from Landfill operations. Whether a landfill operator—or, in this case, a generator of

MSW—is liable for property damages arising from the release of noxious emissions is a

determination squarely within the traditional competency of the judiciary to adjudicate.

See Bell, 734 F.3d at 198; D'Amico, 2019 WL 1332575, at *17. Congress also charged

federal courts with adjudicating citizen suits to enforce against violations ofthe CAA and

RCRA. Determining whether Defendants have failed to comply with these regulatory

requirements,likewise, falls well-within the competency ofa federal court to decide. Thus,

the Court rejects Defendants' assertion ofthe political question doctrine.

       E.     First-to-File Rule


       "[Wjhere there are two competing lawsuits,the first suit should have priority, absent

the showing of balance of convenience ... or... special circumstances... giving priority

to the second." First City Nat'I Bank & Tr. Co. v. Simmons,878 F.2d 76,79(2d Cir. 1989)

(omissions in original)(quotation omitted). "The first to file rule embodies considerations

ofjudicial administration and conservation of resources." BuddyUSA, Inc. v. Recording

Indus. Ass'n ofAm., Inc., 21 F. App'x 52, 55 (2d Cir. 2001)(quoting Simmons, 878 F.2d

at 80). Yet,"the first-filed rule does not constitute an invariable mandate." Emp'rs Ins. of

                                           -24-
Wausau v. Fox Entm't Grp., Inc., 522 F.3d 271, 275(2d Cir. 2008). "Instead, it creates a

presumption in favor of proceeding in the forum where the first complaint was filed. It is

not meant to be applied in a rigid or mechanical way, and is quite commonly overcome

where circumstances warrant." AEILife, LLC v. Lincoln Ben. Life Co., 305 F.R.D. 37,44

(E.D.N.Y. 2015)(citation and quotations omitted).

       Defendants contend that this action should be dismissed under the first-to-file rule


because the D'Amico matter was filed first, involves substantially similar parties and

issues, and has proceeded further than this case. (Dkt. 22-1 at 30-32; Dkt. 36 at 2-3). The

Court disagrees. Not only are the issues raised in this action substantially more varied,

nuanced, and complex than those raised in D'Amico, but there is no need to undertake a

traditional analysis under this doctrine because it is inapplicable for a far simpler reason—

both cases are currently pending in the same district before the same judge.

      "Some courts have applied the first-to-file rule notwithstanding the fact that two

actions had both been filed in the same district." Quill v. All. Res. Partners, L.P., No. 16-

CV-0424-NJR-DGW,2017 WL 1132613, at *2(S.D. 111. Mar. 27, 2017);                Save Power

Ltd. V. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir. 1997)(stating that the first-to-file

rule "applies where related cases are pending before twojudges in the same district"); Jones

V. Singing River Health Servs. Found, Flos. 1:14CV447-LG-RHW, 1:15CV1-LG-RHW,

1;15CV44-LG-RHW, 2015 WL 12672726, at *3 (S.D. Miss. June 5, 2015)(same). "But

courts have regularly declined to apply the first-to-file rule in those situations where the

two actions at issue are pending before the same judge." Sheeky v. Santa Clara Valley

Transp. Auth.,Vio. 5:14-CV-01325-PSG,2014 WL2526968,at *2(N.D. Cal. June4,2014)

                                           -25-
(collecting cases); see Green Tree Servicing, L.L.C. v. Clayton, 689 F. App'x 363, 367-68

(5th Cir. 2017)("[W]e have never applied the first-to-file rule to two cases pending before

the same judge."); Powell v. Oldham,No. 2:16-CV-2907-SHM-T]VIP, 2018 WL 1249909,

at *3 (W.D. Tenn. Mar. 9, 2018)("Courts generally decline to apply the first-to-file rule

when the two actions are actively pending before the same judge."); Huawei Techs. Co. v.

T-Mobile US, Inc., No. 2:16-CV-00052-JRG-RSP, 2017 WL 3928836, at *1 (E.D. Tex.

Aug. 21, 2017)("There is no basis to apply the first-to-file rule to related cases pending

before the same judges."), report and recommendation adopted, 2017 WL 3927168(E.D.

Tex. Sept. 6, 2017); Woodards v. Chipotle Mexican Grill, Inc., No. 14-CV-4181

(SRN/SER), 2015 WL 3447438, at *5 n.3 (D. Minn. May 28, 2015)(same). "This is

generally because concerns justifying application of the rule, such as comity, efficiency,

and uniformity, are nonexistent or greatly reduced in this scenario." Guill, 2017 WL

1132613, at *2; see Sheehy, 2014 WL 2526968, at *2(same); Olin Corp. v. Cont'l Cas.

Co., No. 2:10-CV-00623-GMN-RRJ, 2011 WL 1337407, at *2 (D. Nev. Apr. 6, 2011)

(where the "cases are before the samejudge,the concerns about treading upon the authority

of other courts or blindly engaging in duplicative litigation become far less pertinent").

        This action and D'Amico were reassigned to the undersigned before Defendants

asserted their first-to-file challenge. {See Dkt. 7); D'Amico v. Waste Mgmt. ofN.Y., LLC,

Case No. 6:18-cv-06080-EAW, Dkt. 15. Since both actions are pending within the same

district before the same judge, the Court rejects Defendants' assertion of the first-to-file

rule.




                                           -26
       F.     NYC's Government Fnnction Immunity Defense

       "Although New York State has waived sovereign immunity on behalf of itself and

its municipal subdivisions, 'the common-law doctrine of governmental immunity

continues to shield public entities from liability for discretionary actions taken during the

performance of government functions.'" Denis v. Town ofHaverstraw, 852 F. Supp. 2d

405, 410 (S.D.N.Y. 2012)(quoting Valdez v. City of New York, 18 N.Y.Sd 69, 75-76

(2011)). "Governmental immunity under the decisional law of[New York State] does not

attach to every act," Haddock v. City ofNew York,75 N.Y.2d 478,484(1990), and "when

the action is exclusively ministerial," liability will attach if the alleged misconduct "is

otherwise tortious and not justifiable pursuant to statutory command," Tango v. Tulevech,

61 N,Y.2d 34, 40 (1983). "[Djiscretionary or quasi-judicial acts involve the exercise of

reasoned judgment which could typically produce different acceptable results whereas a

ministerial act envisions direct adherence to a governing rule or standard with a compulsory

result." Haddock,75 N.Y.2d at 484(quoting Tango,61 N.Y.2d at 41).

       The New York Court of Appeals has held that the retention of"an alcoholic, armed

police officer presenting a known danger to the public" was ministerial. Id. (emphasis

added);see McCrinkv. City ofNew York, 296 N.Y.99,106(1947)(stating that where "the

retention of an employee may involve a known risk of bodily harm to others, the field in

which that discretion may be exercised by the head of a department is limited," and noting

that in that situation any discretion "is superseded by the duty to abate that risk ifin related

circumstances danger to others is reasonably to be perceived"). Similarly,"a municipality

does not have 'any immunity from legal responsibility for creating or maintaining

                                          .   -27-
nuisances.'" Cangemi v. United States, No. 12-CV-3989(JS)(SIL), 2017 WL 1274060, at

*9(E.D.N.Y. Mar. 31,2017)(quoting Musumeci v. State ofNew York,43 A.D.2d 288,292

(4thDep't 1974)); see Ass'nfor Cmty. Reform Now ("Acorn") v. Bloomberg, 13 Misc. 3d

1209(A), at *17 (Sup. Ct., N.Y. Cty. 2006) (unpublished table decision) ("By

overwhelming weight ofauthority local governments creating or maintaining nuisances are

liable in tort, regardless ofwhether the activity resulting in harm is locally characterized as

proprietary, 'ministerial,' or governmental."), aff'd, 52 A.D.3d 426(1st Dep't 2008).

       Although NYC argues that the nuisance exception to government function

immunity applies "only where [the municipality] actually operates the facility or landfill

which caused the nuisance"(Dkt. 35 at 7), immunity will not attach where a municipality's

actions create a nuisance condition. Under those circumstances,the municipality is treated

as any other joint tortfeasor. See Noonan v. City ofAlbany, 79 N.Y. 470,476(1880)("A

municipal corporation has no greater right than an individual to collect the surface-water

from its lands or streets into an artificial channel, and discharge it upon the lands of

another, nor has it any immunity from legal responsibility for creating or maintaining

nuisances."(emphases added)); see generally Miller v. State, 62 N.Y.2d 506, 513 (1984)

("When the liability of a governmental entity is at issue, it is the specific act or omission

out ofwhich the injury is claimed to have arisen and the capacity in which that act or failure

to act occurred which governs liability, not whether the agency involved is engaged

generally in proprietary activity or is in control of the location in which the injury

occurred"(quotation and alteration omitted)(emphasis added)).



                                            -28
         NYC relies primarily upon Nehrbas v. Incorporated Village ofLloyd Harbor, 2

N.Y.2d 190 (1957), where the "disposition of refuse and rubbish" was deemed to be a

governmental function. See id. at 194. However,that case is distinguishable because there

was "no evidence in the record ... of a use amounting to a 'nuisance in fact,'" and thus,

the Nehrbas court declined to consider the outcome "ifthe situation were different." Id. at


195; see Town ofQueensbury v. City ofGlens Falls, 19 Misc. 2d 671,673(N.Y. Sup. Ct.,

Warren Cty. 1959)(distinguishing Nehrbas on this ground), aff'd, 9 A.D.2d 836(3d Dep't

1959).

         The allegations in the Amended Complaint, taken as true, allege that NYC is

generating the MSW that is contributing to a public nuisance. {See, e.g., Dkt. 15 at

   100-02, 108, 153, 155, 240). NYC allegedly transported over half a million tons of

MSW to the Landfill in 2016 and 2017, constituting over 70% of the waste deposited in

both years. (Dkt. 15 at ^ 111). No specific volume ofwaste necessarily delineates whether

a municipality has contributed to a nuisance condition. However,it is clear from Plaintiffs

allegations that NYC's contribution to the Landfill's waste has been substantial in recent

years. Indeed, the NYC Contract is an extensive 30-year agreement to dispose similar

quantities of MSW at the Landfill annually. {See id. at If 113). The Amended Complaint

depicts the disposal of NYC MSW at the Landfill as a joint operation and suggests that

NYC knew or should have known how the Landfill was being managed.

         While a municipality may be obligated to collect and dispose MSW for the benefit

of its inhabitants, this duty does not entitle it to ignore the health and well-being of others

affected thereby if it knows or has reason to know that its actions may have contributed to

                                            -29-
a public nuisance. As discussed further below, because Plaintiffs allege sufficient facts to

establish—at the motion to dismiss stage—^that NYC's actions contributed to a public

nuisance, NYC is not entitled to government function immunity on this claim.

       Regarding the RCRA Endangerment Claim, neither side has provided any case law

in favor or against the application of government function immunity. Nonetheless, several

considerations counsel in favor offinding this doctrine inapplicable in this context.

       RCRA is a federal environmental statute. Government function immunity is a

common-law doctrine intended to shield municipalities and municipal officials from tort

liability. A common-law tort doctrine is readily displaced by a federal statutory cause of

action, especially since Congress specifically contemplated that a RCRA Endangerment

Claim could be brought against municipalities arising from their handling or disposal of

solid waste. See 42 U.S.C. § 6903(15)(defining a "person" to include municipalities and

the political subdivisions of a State); id. § 6972(a)(1)(B)(permitting "any person ...[to]

commence a civil action ... against any person" who has or is contributing to acts "which

may present an imminent and substantial endangerment to health or the environment").

       Furthermore, a citizen's RCRA endangerment claim pursuant to § 6972(a)(1)(B) is

"essentially a codification of the common law public nuisance" and is intended to be

construed "more liberal[ly] than [its] common law counterparts." United States v. Waste

Indus., Inc., 13A F.2d 159, 167(4th Cir. 1984)(interpreting 42 U.S.C. § 6973(a))(quoting

Subcommittee on Oversight and Investigations ofthe Committee on Interstate and Foreign

Commerce, Report on Hazardous Waste Disposal, H.R. Comm.Print No.96-IFC 31, 96th



                                           -30-
Cong., 1st Sess. 31 (1979)).^ If government function immunity is inapplicable when a

municipality creates or maintains a nuisance, immunity is no more viable when the

municipality contributes to the handling of solid waste in a manner that violates

§ 6972(a)(1)(B), which appears to be a federal complement to state nuisance law. Simply

put, this common-law immunity doctrine does not apply in this context; NYC has no

discretion to handle MSW in a marmer that may present an imminent and substantial

endangerment to health or the environment.

       Therefore, the Court concludes that NYC is not entitled to government function

immunity where, as here, NYC is alleged to have participated in the creation of a public

nuisance and is allegedly contributing to the handling or disposal ofsolid waste in a maimer

that states a RCRA Endangerment Claim.

II.    Defendants^ Motions to Dismiss for Failure to State a Claim


       A.     Legal Standard

       "In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint." DiFolco v. MSNBC Cable LLC.,622 F.3d 104, 111 (2d Cir. 2010). A court




^      Section 6973(a) authorizes the EPA to file an endangerment claim for the same
reasons that a citizen is authorized to do so under § 6972(a)(1)(B) and "contains language
identical to the citizen suit provision." Cox v. City ofDallas, Tex., 256 F.3d 281,294 n.22
(5th Cir. 2001). Because the "normal rule ofstatutory construction [is] that identical words
used in different parts ofthe same act are intended to have the same meaning," Comm V v.
Lundy, 516 U.S. 235, 250 (1996)(quotation omitted), this legislative history is equally
persuasive in construing § 6972(a)(1)(B).
                                           -31 -
should consider the motion by "accepting all factual allegations as true and drawing all

reasonable inferences in favor ofthe plaintiff." Trs. of Upstate N.Y. Eng'rs Pension Fund

V. Ivy Asset Mgmt.,843 F.3d 561, 566(2d Cir. 2016), cert, denied, 137 S. Ct. 2279(2017).

To withstand dismissal, a claimant must set forth "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Turkmen v. Ashcroft, 589 F.3d 542,546(2d Cir. 2009){o^aimgAshcroft v. Iqbal, 556 U.S.

662,678(2009)).

        "While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his

entitle[ment] to reliefrequires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do." Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). "To state a plausible claim, the complaint's '[f]actual

allegations must be enough to raise a right to relief above the speculative level.'" Nielsen

V. AECOMTech. Corp., 762 F.3d 214, 218(2d Cir. 2014)(quoting Twombly, 550 U.S. at

555).

        B.    Plaintiffs' Third Cause of Action: RCRA Endangerment Claim

        "RCRA is a comprehensive environmental statute that governs the treatment,

storage, and disposal of solid and hazardous waste." Meghrig v. KFC W., Inc., 516 U.S.

479, 483 (1996).     "Congress expressly authorized citizens to bring imminent and

substantial endangerment claims in the federal courts as 'part of a comprehensive scheme

                                           -32-
designed to deal consistently with a serious national problem,'" DMJAssocs., LLC.,228

F, Supp. 2d at 229 (quoting Williams, 119 F. Supp. 2d at 1256). That congressional

authorization is found in § 6972(a)(1)(B) which provides, in pertinent part, as follows:

       any person may commence a civil action.., against any person,,,.including
       any past or present generator, past or present transporter, or past or present
       owner or operator of a treatment, storage, or disposal facility, who has
       contributed or who is contributing to the past or present handling, storage,
       treatment, transportation, or disposal of any solid or hazardous waste which
       may present an imminent and substantial endangerment to health or the
       environment[,]

42 U.S.C. § 6972(a)(1)(B). A plaintiff must satisfy three elements to state a claim under

this section:


      (1) the defendant was or is a generator or transporter of solid or hazardous
      waste or owner or operator of a solid or hazardous waste treatment, storage
      or disposal facility,(2)the defendant has contributed or is contributing to the
      handling, storage, treatment, transportation, or disposal ofsolid or hazardous
      waste, as defined by RCRA, and (3) that the solid or hazardous waste in
      question may pose an imminent and substantial endangerment to health or
       the environment.


Frisco V. A & D Carting Corp., 168 F.Sd 593,608(2d Cir. 1999).

       The first two elements are not in dispute on WMNY's motion to dismiss; WMNY's

motion focuses exclusively on whether Plaintiff alleged an "imminent and substantial

endangerment to health or the environment." {See Dkt. 22-1 at 22-25). NYC incorporates

WMNY's arguments but also challenges the sufficiency of the Amended Complaint as to

the second element ofthe RCRA Endangerment Claim. (Dkt. 27-1 at 16-17). Accordingly,

the Court first addresses NYC's contentions relating to the second element of this claim.




                                            33-
              1.     There Is a Sufficient Causal Nexus Between NYC's Conduct and
                     Plaintiffs' Alleged RCRA Violation

       A RCRA Endangerment Claim requires that "the defendant has contributed or is

contributing to the handling, storage, treatment, transportation, or disposal of solid or

hazardous waste, as defined by RCRA." Prisco, 168 F.3d at 608. "Although ... there

must be some level of causation between contamination and the party to be held liable, the

precise contours of such causation have yet to be explored by the Second Circuit." Aiello

V. Town ofBrookhaven, 136 F. Supp. 2d 81, 111 (E.D.N.Y. 2001)(quotation and citation

omitted). RCRA does not define the phrase "contribute." "When a term goes undefined

in a statute, [courts] give the term its ordinary meaning." Taniguchi v. Kan Pac. Saipan,

Ltd., 566 U.S.560,566(2012). "[OJther federal circuit courts have looked to the dictionary

definition of'contribute' to conclude that term for RCRA purposes means that a defendant

must 'be actively involved in or have some degree of control over,' 'have a share in any

act or effect,' or 'act as a determining factor.'" Goldfarb v. Mayor & City Council ofBait.,

791 F.3d 500, 516(4th Cir. 2015);see Hinds Invs., L.P. v. Angioli,654 F.3d 846, 850(9th

Cir. 2011); Sycamore Indus. Park Assocs. v. Ericsson, Inc., 546 F.3d 847, 854 (7th Cir.

2008); Cox v. City ofDallas, Tex.,256 F.3d 281,294(5th Cir. 2001); United States v. Aceto

Agr. Chems. Corp., 872 F.2d 1373, 1384 (8th Cir. 1989). This Court agrees that this

interpretation of"contribute" is consistent with RCRA's "relevant legislative history [that]

supports a broad... construction ofthe phrase 'contributed to,"'Aceto Agr. Chems. Corp.,

872F.2dat 1383.




                                          -34
       Liberally construed, the Amended Complaint sufficiently alleges that NYC's

agreement to transport hundreds of thousands of tons of MSW to the Landfill satisfies

RCRA's "contributing to" requirement, NYC generates and collects solid waste before

transporting it to the Landfill (Dkt. 15 at     100-05) and is "responsible for the proper

disposal" of its MSW {id. at ^ 362); see Sycamore Indus. Park Assocs., 546 F.3d at 854

(interpreting the phrase as requiring "active involvement" or some "affirmative action" in

"handling" the "materials for liability"). According to Plaintiffs, the disposal of NYC

MSW has worsened the Excess Fugitive Emissions released from the Landfill and has

contributed to the community's harm. {See, e.g., Dkt. 15 at         153, 155, 365-67). It is

reasonable to infer from Plaintiffs' allegations that NYC has"help[ed to] bring about"these

nuisance conditions. See Cox, 256 F.3d at 294(quotation omitted).

       The Cox decision is particularly instructive. There, the Fifth Circuit stated that

"RCRA creates, at the very least, a duty on the part of generators not to dispose of their

waste in such a manner that it may present an imminent and substantial endangerment to

health or the environment. Negligent oversight ofdisposal is actionable under the RCRA."

Cox,256 F.3d at 296(footnote omitted). In Cox,the City ofDallas(the "City")contracted

to dispose construction debris, but the City's contractors "dumped loads of debris" at an

open dump site. Id. at 296-97. The City continued to work with its contractors even after

it became aware that the contractors were illegally dumping its waste. Id. at 297. The Fifth

Circuit concluded that the district court did not err in finding that this "lax oversight" and

the "disposal of City waste" was evidence of"contributing to" liability. Id.-, see Blue Legs

V. U.S. Bureau ofIndian Affairs, 867 F.2d 1094, 1099 (8th Cir. 1989)(concluding that

                                           -35-
federal agencies "contributed to open dumping" by "generating solid waste,contracting for

its disposal and, in some instances, transporting solid waste to dumps operated in violation

of federal law"). Likewise, Plaintiffs allege that NYC contracted for the disposal of its

waste, but that WMNY's disposal of NYC MSW violated federal and state requirements.

Whether WMNY reported its alleged operational deficiencies to NYC, whether NYC

exercised any oversight over WMNY's operations or should have done so, and the extent

to which NYC's MSW has caused the alleged nuisance, are factual questions not

appropriately determined on a motion to dismiss.

       Lastly, Plaintiffs' theory of liability is based on NYC's alleged contributing to the

"handling" of solid waste. {See Dkt. 30 at 23). Like "contribute," the word "[h]andling"

is also "not defined in the relevant statute or regulations, but its ordinary definition is broad,

'[t]he action or an act of dealing with a .. . thing; treatment; management[.]'" Goldfarb,

791 F.3d at 514 (alterations in original)(quoting Oxford English Dictionary). Plaintiffs'

allegations establish that NYC was "dealing with" the collection and disposal of MSW by

contracting with WMNY for its disposal at the Landfill. Despite the numerous operational

deficiencies alleged throughout the Amended Complaint, NYC continues to ship MSW to

the Landfill for disposal. At least at this stage ofthese proceedings, a sufficient nexus has

been established under the principle that "a generator of solid waste is subject to liability

even when someone else conducted the disposal at the generator's request." Cox,256 F.3d

at 297. In other words. Plaintiffs have plausibly alleged that NYC has "contributed" and

is "contributing to" the "handling" of solid waste at the Landfill. See generally C & A

Carbone, Inc. v. Town of Clarkstown, N.Y., 511 U.S. 383, 408 (1994)("RCRA is a

                                             -36-
sweeping statute intended to regulate solid waste from cradle to grave.")(O'Connor, J.,

concurring in judgment).

              2.    Imminent and Substantial Endangerment

        "The Second Circuit has given an expansive construction to RCRA," 87th St.

Owners Corp. v. Carnegie Hill-Slth St. Corp., 251 F. Supp. 2d 1215, 1217 (S.D.N.Y.

2002); see Simsbury-Avon Pres. Club, Inc. v. Metacon Gun Club, Inc., 575 F.3d 199, 210

(2d Cir. 2009) ("[T]he 'imminent and substantial endangerment' standard is a broad

one[.]"), and "plaintiffs 'need not establish an incontrovertible imminent and substantial

harm to health and the environment,"'Hudson Riverkeeper Fund,Inc. v. Atl. Richfleld Co.,

138 F. Supp. 2d 482, 488 (S.D.N.Y. 2001)(quoting Christie-Spencer Corp. v. Hausman

Realty Co., 118 F. Supp. 2d 408,419(S.D.N.Y. 2000)). The Second Circuit has identified

what threats are "imminent,""substantial," and pose an "endangerment" under RCRA.

        Harm is "imminent" if "a 'risk of threatened harm is present.'" Simsbury-Avon

Pres. Club, Inc., 575 F.3d at 210 (quoting Dague v. City ofBurlington, 935 F.2d 1343,

1356 (2d Cir. 1991), rev'd in part on other grounds, 505 U.S. 557 (1992)). Imminent

threats need not be "emergency-type situations"; rather, "[a]n 'imminent hazard' may be

declared at any point in the chain of events which may ultimately result in harm to the

public." Dague, 935 F.2d at 1356 (quoting Envtl. Def. Fund, Inc. v. EPA,465 F.2d 528,

535(D.C. Cir. 1972));see Meghrig,516 U.S. at 486(stating that the threat must be "present

now, although the impact of the threat may not be felt until later" (quotation omitted)).

Plaintiffs allege that they are suffering from the Landfill's nuisance conditions {see Dkt.

15 at     28, 32, 366-67), and that this harm is ongoing and has not been remedied by

                                          -37-
WMNY's mitigation measures {id. at          365, 368; see id. at     258, 260). Plaintiffs'

allegations establish that the Landfill's activities pose a sufficiently "imminent" harm.

      "[A]n endangerment is 'substantial' if it is serious." Simsbury-Avon Pres. Club,

Inc., 575 F.3d at 210. "An endangerment is 'substantial' where there is reasonable cause

for concern that someone or something may be exposed to risk of harm if prompt remedial

action is not taken." Lewis v. FMC Corp., 786 F. Supp. 2d 690, 707(W.D.N.Y. 2011). In

addition, "[c]ourts have consistently held that 'endangerment' means a threatened or

potential harm and does not require proof of actual harm." Dague, 935 F.2d at 1356.

"[T]he combination of the word 'may' with the word 'endanger,' both of which are

probabilistic, leads us to conclude that a reasonable prospect of future harm is adequate to

engage the gears of RCRA § 7002(a)(1)(B) so long as the threat is near-term and involves

potentially serious harm." Me. People's All. v. Mallinckrodt, Inc., 471 F.3d 277, 296 (1st

Cir. 2006).

       Plaintiffs have plausibly alleged an "endangerment" that is also "substantial."

Defendants contend that odors alone do not constitute an imminent and substantial


endangerment to health or the environment. (Dkt. 22-1 at 24). But Plaintiffs do not simply

allege exposure to odors; rather. Plaintiffs claim they are exposed to various fugitive

emissions, including VOCs. {See Dkt. 15 at      78-82). Plaintiffs attach an exhibit to their

Amended Complaint enumerating types of pollutants emitted firom the Landfill along with

quantifications of their concentration. (Dkt. 15-6). Plaintiffs allege that these emissions

have resulted in "headaches, eye irritation, nausea, coughing, choking, [and] breathing

problems." (Dkt. 15 at ^28). Indeed, while Plaintiffs' sampling results identified a number

                                           -38-
of chemical compounds, there were reportable amounts of benzene compounds, a

commonly known carcinogen able to cause respiratory issues after acute exposure. See

generally Me. People's All,471 F.3d at 279 n.l ("[I]f there is a reasonable prospect that a

carcinogen released into the environment today may cause cancer twenty years hence, the

threat is near-term even though the perceived harm will only occur in the distant ftiture.").

       Plaintiffs have plausibly alleged that the Landfill's emissions constitute more than

a mere annoyance but may in fact contain dangerous chemical compounds. In analyzing

this element of a RCRA Endangerment Claim, consideration is due for RCRA's broad

language and remedial purpose. See Interfaith Cmty. Org. v. Honeywell Int'l, Inc., 399

F.3d 248, 259 (3d Cir. 2005)("[G]iven RCRA's language and purpose. Congress must

have intended that if an error is to be made in applying the endangerment standard, the

error must be made in favor of protecting public health, welfare and the environment."

(quotation omitted)); see Burlington N. & Santa Fe Ry. Co. v. Grant, 505 F.3d 1013, 1021

(10th Cir. 2007)(same). This approach comports with the Second Circuit's expansive

reading ofRCRA and its remedies. See Simsbury-Avon Pres. Club, Inc., 575 F.3d at 210;

87th St. Owners Corp., 251 F. Supp. 2d at 1217. Accordingly, Plaintiffs have alleged a

"serious" risk of harm from exposure to certain VOCs and HAPs that pose a "reasonable

cause for concern" of present and/or ftiture harm. See Cox, 256 F.3d at 301 ("As the old

waste decomposes, the cover soil can settle, ground and surface water can become

contaminated with leachate, and dangerous gases can form and migrate underground.

This meets the 'may present an imminent and substantial endangerment' standard."

(emphasis added)(footnote omitted)).

                                           -39-
       WMNY relies upon Crandall v. City & County ofDenver, Colorado,594 F.3d 1231

(10th Cir. 2010)for the proposition that "an 'offensive odor' [is] insufficient to constitute

imminent and substantial danger." (Dkt. 22-1 at 24). First, Crandall is procedurally

distinguishable because it involved a "five-day bench trial" and was not decided upon a

motion to dismiss. See 594 F.3d at 1235. Second, while Crandall concluded that an

endangerment claim based on exposure to hydrogen sulfide vapors was meritless, it did so

because,"[a]t the time oftrial,... there was no detectable hydrogen-sulfide gas ... and no

prospect of there being such gas.... Nothing going on at the airport at the time oftrial, or

expected in the immediate future, would, even without remedial measures, present a

prospect of harm to human health." Id. at 1238-39. Accordingly, Crandall does not stand

for the proposition that hydrogen sulfide vapors, or any other gaseous emission, can never

amount to an imminent and substantial threat to human health or the environment. See id.

at 1239. Here, Plaintiffs allege that they have been exposed to unreasonable levels of

Excess Fugitive Emissions, which have resulted in breathing problems and eye and throat

irritation among other health issues, and that these emissions continue to permeate their

residences despite WMNY's mitigation measures.

       Section 6972(a)(1)(B)"is intended to confer upon the courts the authority to grant

affirmative equitable relief to the extent necessary to eliminate any risk posed by toxic

wastes." Simsbury-Avon Pres. Club, Inc., 575 F.3d at 210 (quotation omitted). Risks

resulting from exposure to gases containing known and/or potential carcinogens or other

dangerous compounds fit within this broadly-worded mandate. See Schmucker v. Johnson

Controls, Inc., No. 3:14-CV-1593 JD,2019 WL 718553, at *25(N.D. Ind. Feb. 19, 2019)

                                            -40-
(on a motion for summary judgment,the plaintiffs "offered sufficient evidence ...[of] the

endangerment posed by vapor intrusion" by submitting opinion evidence that "the levels

of[trichloroethylene] that have been found in indoor air create an unacceptable health risk,

by comparing them to EPA screening levels"); Browning v. Flexsteel Indus., Inc., 959 F.

Supp. 2d 1134, 1152(N.D. Ind. 2013)(the court was unable to conclude that the plaintiffs

could not plausibly allege a RCRA Endangerment Claim where a report was "inconclusive

regarding the possibility ofhealth effects due[to]a process it describes as'vapor intrusion,'

by which volatile organic compounds from contaminated groundwater escape into the air

and enter homes"); United States v. Apex Oil Co., No, 05-CV-242-DRH, 2008 WL

2945402, at *79 (S.D, 111. July 28, 2008) ("Vapors emanating from hydrocarbon

contamination in soils . . . present or may present an imminent and substantial

endangerment to health, because ... residents who are exposed [to] chemicals contained

in those vapors may suffer adverse health effects."), ajfd, 579 F.3d 734 (7th Cir. 2009);

Buchholz V. Dayton Int'I Airport, No. C-3-94-435, 1995 WL 811897, at *24 (S.D. Ohio

Oct. 30, 1995)(concluding that the "handling and storage of solid wastes" that resulted in,

among other things "actual, albeit minor and transitory, acute health effects on persons who

have been exposed to glycol-type fumes" demonstrated "an imminent and substantial

endangerment to the environment and to health within the meaning of RCRA"). Indeed,

RCRA expressly contemplates air emissions as a pathway of exposure to solid waste. See

42 U.S.C. § 6903(3)(defining the "disposal" to mean, among other things, the "placing of

any solid waste or hazardous waste into or on any land or water so that such solid waste or



                                           -41
hazardous waste or any constituent thereof may enter the environment or be emitted into

the air or discharged into any waters, including ground waters"(emphases added)).

       Whether Plaintiffs can demonstrate that exposure to these emissions is harmful and

is occurring or may reoccur in the reasonably foreseeable future, are questions best

answered after discovery. Taking Plaintiffs' allegations as true, and according deference

to RCRA's remedial purpose, the Court concludes that Plaintiffs have plausibly alleged

that Defendants' actions"may present an imminent and substantial endangerment to health

or the environment." 42 U.S.C. § 6972(a)(1)(B). Defendants' motions are therefore denied

as to this cause of action.


       C.     Plaintiffs' Fourth Cause of Action: Private Nuisance

       "There are two types of nuisance actions in New York State, public nuisance and

private nuisance." Hicksville Water Dist. v. Philips Elecs. N. Am. Corp., No. 2:17-CV-

04442 (ADS)(ARL), 2018 WL 1542670, at *7 (E.D.N.Y. Mar. 29, 2018). "A public

nuisance under New York law exists when there is a substantial interference with a public

right." Johnson v. Bryco Arms, 304 F. Supp. 2d 383, 390(E.D.N.Y. 2004). By contrast,

"[a] private nuisance threatens one person or a relatively few, an essential feature being an

interference with the use or enjoyment ofland." Copart Indus., Inc. v. Consol. Edison Co.

ofN.Y., 41 N.Y.2d 564, 568 (1977)(citation omitted); see Scribner v. Summers, 84 F.3d

554, 559(2d Cir. 1996)(same). "A nuisance is the actual invasion of interests in land, and

it may arise from varying types of conduct." 532 Madison Ave. Gourmet Foods, Inc. v.

Finlandia Ctr., Inc., 96 N.Y.2d 280, 292(2001).



                                           -42
       "Under New York law, a private nuisance... must affect a relatively small number

of people. If not, the wrong becomes a public nuisance." Baker v. Saint-Gobain

Performance Plastics Corp., Til F. Supp. 3d 233, 247-48 (N.D.N.Y. 2017) (citations

omitted); see Taunus Corp. v. City ofNew York, 279 F. Supp. 2d 305, 312 n.5 (S.D.N.Y.

2003)("1 also question whether the plaintiffs' claim can be characterized as a private

nuisance, given that the conduct complained of affected a large group of people, and not

just one person or a small number of persons."); Cedar & Wash. Assocs., LLC v. Bovis

Lend Lease LMB, Inc., 95 A.D.3d 448, 449 (1st Dep't 2012)(the private nuisance claim

"fails because the alleged nuisance affects a wide area and adjacent properties").

       Plaintiffs' opposition papers fail to engage with WMNY's argument that the alleged

nuisance conditions are too widespread to sustain a private nuisance claim. {See Dkt. 22-1

at 25-26; Dkt. 24 at 34-35). The Amended Complaint's caption contains over 220

individual plaintiffs, who "live or previously lived anywhere from 0.3 to 4 miles from the

Landfill"(Dkt. 15 at Tf 20)and have been "adversely impacted" by the Landfill's activities

{id. at Tf 17). The Landfill's impacts have also allegedly reached nearby businesses,

recreational facilities, dining areas, and an elementary school. {Id. at ^ 29). The nuisance

conditions complained of are ostensibly public in nature, taking into account the number

of individuals allegedly affected and the widespread scope of the harm alleged to have

occurred. Therefore, because the alleged nuisance conditions are too widespread and

threaten far more than one or a few individuals. Plaintiffs' private nuisance cause of action

is dismissed with prejudice.



                                             43 -
       D.     Plaintiffs' Fifth and Eighth Causes of Action: Public Nuisance

      "A public nuisance exists for conduct that amounts to a substantial interference with

the exercise of a common right ofthe public, thereby offending public morals, interfering

with the use by the public of a public place or endangering or injuring the property, health,

safety or comfort of a considerable number of persons." 532 Madison Ave., 96 N.Y.2d at

292 "[T]he historical purpose ofthe doctrine of public nuisance was primarily to protect

the public from harm or danger; the same is equally true of the modem tort of public

nuisance." N.A.A.C.P. v. AcuSport, Inc., 271 F. Supp. 2d 435, 481 (E.D.N.Y. 2003).

      "Generally,'[a] public nuisance is actionable by a private person only if it is shown

that the person suffered special injury beyond that suffered by the community at large.'"

JankiBatSahu v. Union Carbide Corp.,528 F. App'x 96,101 n.4(2d Cir. 2013)(alteration

in original)(quoting 532 Madison Ave., 96 N.Y.2d at 292). "In this way, a private wrong

may be distinguished from a common injury to the public, and a private right of action is

restored." Baker, 232 F. Supp. 3d at 248 (citing Kavanagh v. Barber, 131 N.Y. 211, 214

(1892)). "This principle recognizes the necessity of guarding against the multiplicity of

lawsuits that would follow ifeveryone were permitted to seek redress for a wrong common

to the public." 532 Madison Ave., 96 N.Y.2d at 292.

              1.     Public Nuisance Alleged Against WMNY

       WMNY argues that Plaintiffs fail to sufficiently allege a special injury beyond that

suffered by the public at large. (Dkt. 22-1 at 26-27). However, Plaintiffs allege that they

suffer "special damages ... beyond that suffered in kind and degree by the community at

large." (Dkt. 15 at ^ 382). Those damages include: (1) the "diminution of value of

                                           -44-
Plaintiffs' home and property";(2)that Plaintiffs are forced "to remain inside their homes

and forego use of their yards";(3) that Plaintiffs must "keep doors and windows closed

when weather conditions otherwise would not so require"; (4) "embarrassment and

reluctance to invite guests to their homes";(5)exposure to the odors and Excess Fugitive

Emissions in their own homes; and(6)that Plaintiffs "experience headaches, eye irritation,

nausea, coughing, choking breathing problems, and lost sleep." (Jd. at 74;see id. at ^ 32).

       WMNY cites to Read v. Coming Inc., 351 F. Supp. 3d 342(W.D.N.Y. 2018), for

the proposition that conclusory allegations that merely recite the elements of a cause of

action will not survive dismissal. (Dkt. 22-1 at 26). Here, Plaintiffs have alleged that, as

property owners and residents living adjacent to the Landfill, they have suffered injuries

that differ from those sustained by the public at large because their properties have

diminished in value, and they have suffered physical ailments, mental anguish, and an

inability to fully utilize their homes. {See, e.g., Dkt. 15 at   32, 382). As such, the Court

finds Read inapposite.

       While WMNY acknowledges that the alleged "deprivation of the use and

enjoyment" of property may satisfy the special injury requirement, it argues that such

allegations are insufficient "where the same type of harm is, at a minimum, attributed to

over 200 named plaintiffs." (Dkt. 29 at 13). In support of this proposition, WMNY cites

to 532 Madison Avenue Gourmet Foods, Inc., 96 N.Y.2d 280, a case involving

"construction-related disasters in midtown Manhattan," where various businesses sought

redress for their lost business and income by alleging, among other things, claims for public



                                              45 -
nuisance. Id. at 286, 293-94. In 532 Madison,the New York Court of Appeals concluded

that the special injury requirement was not satisfied because:

      [Ejvery person who maintained a business, profession or residence in the
      heavily populated areas of Times Square and Madison Avenue was exposed
      to similar economic loss during the closure periods. Thus, in that the
      economic loss was "common to an entire community and the plaintiff[s]
      suffer[ed] it only in a greater degree than others, it is not a different kind of
      harm and the plaintiff[s] cannot recover for the invasion ofthe public right."

Id. at 294 (alterations within quote in original)(quoting Restatement (Second) of Torts

§ 821C, comment h).

       Diminished property values may constitute a "special injury" under New York law.

See, e.g., Agoglia v. Benepe, 84 A.D.Sd 1072, 1077 (2d Dep't 2011)(finding that "the

petitioner adequately stated a cause of action to abate a public nuisance" where, "in

addition to the alleged environmental injuries, the petition alleged that the dunes adversely

affected property values on the subject streets, a harm not suffered by the community at

large"); Scheg v. Agway, Inc., 229 A.D.2d 963,964(4th Dep't 1996)("[TJheir complaint,

insofar as it alleges that the value of their property was diminished as a result of its

proximity to the landfill, does state a cause of action."); Acorn, 13 Misc. 3d 1209(A), at

*17 ("The alleged depreciation in plaintiffs' property values, if proven, would constitute

special injury resulting from the air pollution, noise pollution, odor and traffic that

allegedly would arise out of the proposed [Marine Transfer Station]."). Since Plaintiffs

have allegedly suffered diminished property values, lost use of their homes, and health

implications due to the Landfill's operation, and because these injuries constitute

particularized harms, whether Plaintiffs have alleged a "special injury" hinges upon the


                                           -46-
proper scope ofthe relevant"community." That"community," as it must be defined under

the facts alleged here, distinguishes this case fi"om 532 Madison.

       As an initial matter, the Court disagrees with WMNY's position that Plaintiffs

cannot establish a special injury because they contend that over 200 individuals suffer the

same type of injury. (Dkt. 29 at 13); see Francis v. Schoellkopf, 53 N.Y. 152, 154(1873)

("The idea that if by a wrongful act a serious injury is inflicted upon a single individual a

recovery may be had therefor against the wrong-doer, and that if by the same act numbers

are so injured no recovery can be had by anyone, is absurd."). A "special injury" need not

be "unique," and simply because a large number ofindividuals suffer from a peculiar injury

does not mean that the injury is not different in kind from that sustained by the public at

large. See Wakeman v. Wilbur, 147 N.Y. 657, 663(1895)("the fact that numerous other

persons have been injured by the act is no ground for a denial of the relief for a public

nuisance); Francis,53 N.Y. at 154-55("[0]ne erecting or maintaining a common nuisance

is not liable to an action at the suit of one who has sustained no damage therefrom except

such as is common to the entire community, yet he is liable at the suit of one who has

sustained damage peculiar to himself. No matter how numerous the persons may be who

have sustained this peculiar damage, each is entitled to compensation for his injury."

(emphasis added)); see also Sierra Club v. Village ofPainted Post, 26 N.Y.3d 301, 311

(2015)(in the context of an Article 78 proceeding to enforce the State Environmental

Quality Review Act, stating that the harm alleged "need not be unique" and that "[t]he

number ofpeople who are affected by the challenged action is not dispositive ofstanding").



                                           -47-
       The allegations in the Amended Complaint, taken as true, establish that Plaintiffs

do not include all individuals aggrieved by the nuisance conditions. "[T]he proper inquiry

is not whether Plaintiffs have alleged an injury different in kind from other property

owners[,] ,. . [but rjather, it is whether Plaintiffs have alleged an injury different in kind

from the community at large." Cangemi v. United States, 939 F. Supp. 2d 188, 206

(E.D.N.Y. 2013). While Plaintiffs have alleged like injuries amongst each other, this harm

is distinct from the deprivation of the rights to clean air and the unimpaired enjoyment of

public spaces suffered by the community at large. See lannucci v. City ofNew York, No.

CV-02-6135(CPS),2006 WL 1026432, at *4(E.D.N.Y. Apr. 19,2006)("While the entire

community is injured in that its access to public streets and sidewalks is restricted due to

defendants' illegal parking, plaintiff has sustained 'special injuries' in that his driveways

and parking lots are blocked and the value of his properties has decreased as a result ofthe

parking."); see generally Black v. George Weston Bakeries, Inc., No. 07-CV-853S, 2008

WL 4911791, at *7(W.D.N.Y. Nov. 13, 2008)("Plaintiffs have pleaded special damages

because they allege that [djefendants' conduct caused their properties to diminish in value.

As a result, [pjlaintiffs have standing to bring a public nuisance suit."(citation omitted)).

       For example. Plaintiffs allege that the Landfill's emissions have infiltrated Little

League baseball fields, business and commercial locations, an elementary school property,

and dining and walking spaces. (Dkt. 15 at Tf 29). One Little League site was even "closed"

for the season due to the Landfill's emissions. {Id.). These impacts are common to the

public at large. However, Plaintiffs have allegedly been additionally impacted by a

decrease in their homes' property values, the inability to use and enjoy their homes(versus

                                            -48-
public spaces), and the physical ailments resulting from the continuous exposure to the

emissions. Compared to individuals who do not own property or reside nearby and are

merely affected by the Landfill's impact on public spaces, Plaintiffs' alleged injuries

constitute a "special injury." See Concerned Area Residentsfor The Env't v. Southview

Farm ("CARE"),834 F. Supp. 1410,1421(W.D.N.Y. 1993)(the court was"not convinced

at [the summary judgment] stage that plaintiffs cannot show at trial that they have suffered

some harm peculiar to themselves by virtue of their status as landowners and residents

near" the polluting activity); Ouellette v. Int'l Paper Co., 602 F. Supp. 264, 274(D. Vt.

1985) ("Plaintiffs allege . . . that the discharges from defendant's mill 'interfere with

[pjlaintiffs' use and enjoyment of their property and have decreased the market value and

rental value of their property.' Such an allegation is sufficient to state a private cause of

action for a 'nuisance' which might generally be classified as 'public.'"), aff'd, 776 F.2d

55 (2d Cir. 1985), aff'd in part, rev'd in part on other grounds, 479 U.S. 481 (1987); see

also Francis, 53 N.Y. at 154 (a nuisance was actionable where "offensive smells" made

the plaintiff"unable to rent one of her houses at all for a portion ofthe time" and required

her to rent another "for a less[er] sum than she could have otherwise obtained," even though

"other houses in the vicinity" were similarly affected); Leo v. Gen. Elec. Co., 145 A.D.2d

291, 294 (2d Dep't 1989)("[T]he breadth and depth of the tragedy do not preclude a

determination that a peculiar or special harm has also been done to these plaintiffs [as

commercial fisherman]: diminution or loss of livelihood is not suffered by every person

who fishes in the Hudson River or waters of Long Island[.]").



                                            49-
       In short, it does not appear that Plaintiffs constitute "all members ofthe public who

come in contact with the nuisance,"AcuSport, Inc.,271 F. Supp.2d at 498(quotation marks

omitted); of. Burns Jackson Miller Summit& Spitzer v. Lindner,59 N.Y.2d 314,335(1983)

("The economic loss which results from a transit strike is not recoverable in a private action

for public nuisance because the class includes all members ofthe public who are affected

by the strike!'(emphasis added)), and thus, 532 Madison is distinguishable from the facts

alleged here, cf. 532 Madison Ave. Gourmet Foods, Inc., 96 N.Y.2d at 293 {^fEJvery

person who maintained a business, profession or residence in the heavily populated areas

of Times Square and Madison Avenue was exposed to similar economic loss during the

closure periods."(emphasis added)); Burns Jackson Miller Summit & Spitzer, 59 N.Y.2d

at 334 (finding no special injury where "out-of-pocket expenses" and "loss of business

profits" resulting from a transit strike was "suffered by every person,firm and corporation

conducting his or its business or profession in the City ofNew YorF'(emphases added)).

       Therefore,the Court denies WMNY's motion as to Plaintiffs public nuisance claim.

              2.      Public Nuisance Alleged Against NYC

       To the extent NYC incorporates WMNY's arguments in its motion papers (Dkt.

27-1 at 11), those contentions are rejected for the reasons stated above. NYC also argues

that Plaintiffs fail to plausibly allege that its actions proximately caused a nuisance. {See

id. at 11-13). NYC primarily relies upon Janki Bai Sahu, 528 F. App'x 96, where, on a

motion for summary judgment, the Second Circuit affirmed the determination that "no

reasonable juror could find" that the defendant "participated in the creation of the

nuisance. Id. at 102. NYC argues that because Plaintiffs' claims against it are premised

                                            -50-
solely upon the existence of the NYC contract, Plaintiffs fail to allege that NYC

participated in any decision that created a nuisance. (Dkt. 27-1 at 13).

      "Generally, issues of proximate cause are to be decided by the jury." Cangemi,939

F. Supp. 2d at 205 (quoting Pironti v. Leary, 42 A.D.3d 487, 489 (2d Dep't 2007)).

"[IJssues of proximate cause are often fact-laden, requiring a fully developed factual

record, and not a bare-bones motion to dismiss." DoubleLine Capital LP v. Odebrecht

Fin., Ltd., 323 F. Supp. 3d 393,462(S.D.N.Y. 2018)(quotation omitted).

      "While ordinarily nuisance is an action pursued against the owner ofland for some

wrongful activity conducted thereon, everyone who creates a nuisance or participates in

the creation or maintenance ofa nuisance are liable jointly and severally for the wrong

and injury done thereby." State v. Schenectady Chems., Inc., 117 Misc. 2d 960,966(N.Y.

Sup. Ct., Rensselaer Cty. 1983)(quotation omitted)(emphasis added), aff'd as modified,

103 A.D.2d 33(3d Dep't 1984). Indeed,"[e]ven a nonlandowner can be liable for taking

part in the creation ofa nuisance upon the property ofanother." Id. Furthermore, it is well-

established that "[wjhere multiple actors contribute to a public nuisance, equity can reach

actors whose conduct standing alone might not be actionable." AcuSport, Inc., 271 F.

Supp. 2d at 493. According to the Restatement(Second) of Torts:

       Situations may arise in which each of several persons contributes to a
       nuisance to a relatively slight extent, so that his contribution taken by itself
       would not be an unreasonable one and so would not subject him to liability;
       but the aggregate nuisance resulting from the contributions of all is a
       substantial interference, which becomes an unreasonable one.

Restatement(Second) of Torts § 840E, cmt. b. In other words, "[t]he tortious actions or

omissions of a defendant or defendants need not be the immediate cause of the injury to

                                           -51 -
the public," AcuSport, Inc., 271 F. Supp. 2d at 494, so long as the defendant's conduct

"remains the dominant and relevant fact without which the public nuisance would not have

resulted where and under the circumstances it did," United States v. Hooker Chems. &

Plastics Corp., 122 F. Supp. 960,968(W.D.N.Y. 1989)(quotation omitted).

       In opposition to NYC's arguments. Plaintiffs point to paragraph 409 of their

Amended Complaint(Dkt. 30 at 15), which states as follows;

       By the collection, transport, and disposal of the NYC Garbage, NYC has
       caused, or has substantially contributed to causing, the Garbage Odors,
       and/or in spite of having a reasonable opportunity to abate the nuisance by
       investigation and remediation the Garbage Odors, has failed to do so in a
       reasonably prompt and effective manner, and/or has failed to cause WMNY
       to do so by enforcing the NYC Contract, and has interfered with the rights
       common to all, and/or has assumed liability for that interference.

(Dkt. 15 at ^ 409). At least at this early stage, Plaintiffs have plausibly alleged that NYC's

conduct is a proximate cause to a public nuisance. Plaintiffs allege that NYC and WMNY

entered a contract to dispose over 1.1 million tons of MSW in the Landfill each year. {Id.

at ^ 113). According to Plaintiffs, WMNY is required to make operational changes to

remedy nuisance conditions or the violation of applicable laws {id. at          116-17), and

"WMNY is required to report to... NYC,immediately upon obtaining knowledge thereof,

all violation ofthe terms and conditions of any Permits issued to WMNY for the operation

of the Landfill" {id. at ^ 118). Furthermore, NYC allegedly "can direct changes to the

WMNY operating schedule for disposal operations at the Landfill." {Id. at ^115).

       NYC's continued shipments of hundreds of thousands of tons of MSW cannot be

analyzed in isolation from WMNY's allegedly unlawful conduct. In fact. Plaintiffs allege

that NYC's shipments ofMSW coincided with WMNY's decision to refrain from installing

                                            -52-
Horizontal Gas Collectors in Landfill Cells 10 and 11. (Dkt. 15 at       153-54). Plaintiffs

further allege that odors "escalated" in the summer of2015, when WMNY began receiving

NYC MSW,and "worsened" by the summer of 2017, at which time the volume of NYC

MSW disposed at the Landfill had increased from its 2015 levels. (M at          153-54, 159;

see also id. at   155, 157-58). Because NYC MSW constituted 60%,75%, and 71% of

the total MSW disposed of at the Landfill during 2015, 2016, and 2017, respectively {id.

at ^ 111), NYC's actions cannot be discounted as "the dominant and relevant fact without

which the public nuisance would not have resulted where and under the circumstances it

did," see Hooker Chems. & Plastics Corp., 722 F. Supp. at 968 (quotation omitted); see

also AcuSport, Inc., 271 F. Supp. 2d at 497("[W]here the welfare and safety of an entire

community is at stake, the cause need not be so proximate as in individual negligence

cases."). Whether or not NYC's conduct "created, [or] contributed to . . . the alleged

interference with the public right" requires a "fact-specific inquiry" not appropriate on this

motion to dismiss. AcuSport, Inc., 271 F. Supp. 2d at 492-93.

       Lastly, NYC relies upon Taggart v. Costabile, 131 A.D.3d 243(2d Dep't 2015), in

arguing that Plaintiffs fail to allege that it has a "duty to abate" the nuisance because

Plaintiffs do not allege that NYC has "the right to possess the Landfill or actually control

its operations." (Dkt. 27-1 at 14). Not only do Plaintiffs allege that NYC retained some

authority under the NYC Contract to "direct changes to the WMNY operating schedule for

disposal operations at the Landfill" (Dkt. 15 at ^ 115), but in any event, Taggart is

inapposite. In Taggart, the plaintiffs sued the defendant landowners for their tenants'

activities. 131 A.D.3d at 245-46. Taggart focused on the fact that the tenants were not

                                            -53 -
named parties; without attributing knowledge or consent "to the landowner at the time the

lease is executed, the common-law duty to abate a nuisance that exists during the course of

a tenancy lies with the tenant, in his or her capacity as the one in possession of the

property." Id. at 248. The possessory interests involved in Taggart are far afield from the

facts alleged here.

       Instead,the principles that support the conclusion that Plaintiffs have at least alleged

NYC's participation in creating a nuisance apply here as well. If NYC helped create a

nuisance, it cannot absolve itself of all responsibility by simply stating that it did not own

or operate the Landfill. NYC had a duty to halt or reduce the waste it shipped to the Landfill

ifit had known,or should it have known,that its actions were creating nuisance conditions.

See AcuSport, Inc., 271 F. Supp. 2d at 494 ("The Restatement cogently suggests that the

liability of a contributing actor under such circumstances may be dependent on that actor's

awareness ofthe other contributors or ofthe effect oftheir actions in the aggregate."(citing

Restatement(Second)ofTort § 840E,cmt. b)). Taking Plaintiffs' allegations as true, these

questions are resolved in their favor at this stage ofthese proceedings.

       Therefore,the Court denies NYC's motion as to the public nuisance cause ofaction.

       E.     Plaintiffs' Sixth Cause of Action: Negligence & Gross Negligence

              1.      Ordinary Negligence

       WMNY contends that a negligence plaintiff must "allege either personal injury or

property damage," and argues that "Plaintiffs fail to allege that they suffered either ofthese

types of harm" and that their "conclusory allegations of diminution of property

values ... are insufficient as a matter oflaw." (Dkt. 22-1 at 27).

                                            -54-
       Under New York law, "a plaintiff must establish three elements to prevail on a

negligence claim:'(1)the existence ofa duty on defendant's part as to plaintiff;(2)a breach

ofthis duty; and (3)injury to the plaintiff as a result thereof.'" Alfaro v. Wal-Mart Stores,

Inc., 210 F.3d 111, 114 (2d Cir. 2000)(quoting Akins v. Glens Falls City Sch. Dist., 53

N.Y.2d 325, 333 (1981)). "[WJhere a plaintiff alleges only economic damages resulting

from defendant's alleged negligence, defendants owe no duty to plaintiffs with whom they

are not in contractual privity." Land Mine Enters, v. Sylvester Builders, Inc., lA F. Supp.

2d 401, 407 (S.D.N.Y. 1999), aff'd, 234 F.3d 1262 (2d Cir. 2000). However,'"stigma

damages' have been recognized as a valid category of damages by the New York courts in

environmental cases," 87th St. Owners Corp., 251 F. Supp. 2d at 1223 (citing Commerce

Holding Corp. v. Ed. ofAssessors ofthe Town ofBabylon, 88 N.Y.2d 724, 732 (1996)),

and are "defined loosely as the public's perhaps unwarranted fears concerning a property"

that reduce its value,Nashua Corp. v. Norton Co.,No.90-CV-1351(RSP/RWS), 1997 WL

204904, at *6 (N.D.N.Y. Apr. 15, 1997). "These damages are recoverable because the

diminished property values result from an actual or imminent invasion of a landowner's

property by a defendant's polluting conduct." D'Amico, 2019 WL 1332575, at *5.

       In D'Amico,this Court distinguished 532 Madison Avenue Gourmet Foods, Inc., 96

N.Y.2d 280,and relied upon Baker,232 F. Supp.3d 233,in holding that the plaintiffstated

a negligence claim based on an alleged diminution in property values resulting from the

stigma of polluted air. See D'Amico, 2019 WL 1332575, at *5-7. In Baker, the plaintiffs

alleged that the contamination ofdrinking water sources resulted in a "loss in their property

values," and the Baker defendants, relying on 532 Madison, sought dismissal of the

                                           -55-
negligence claim for the reasons WMNY asserts here. See Baker, 232 F. Supp. 3d at

240-41, 244.    As Baker explained, 532 Madison did not "announce a talismanic

requirement for plaintiffs to allege physical injury to their property" and only "concerned

the existence of a legal duty between the plaintiffs and defendants." Id. at 245.

       The legal duty between the plaintiff and WMNY was critical in D'Amico. WMNY

owed a duty of care to the plaintiff and the putative class, as adjacent property owners,"to

operate the Landfill in a reasonable manner," and this duty was "distinguishable from the

more tenuous obligations and intangible losses asserted by the plaintiffs in 532 Madison.''''

D'Amico,2019 WL 1332575, at *7. The Court explained this distinction as follows:

       While the financial loss suffered by the businesses in 532 Madison fell
       outside the zone of danger reasonably expected to be guarded against.
       Plaintiff and the putative class members in this case have a reasonable
       expectation that the operator of an adjacent landfill will take reasonable
       measures to prevent the unreasonable contamination of the immediate air
       space permeating their properties.

Id. Since the noxious odors allegedly permeated the plaintiffs and the putative class

members' properties, "the diminished market value of their respective properties [could]

be pursued in a claim for ordinary negligence." Id.

       This Court's reasoning in D'Amico holds true here as well. WMNY owes the same

duty of care to Plaintiffs, as adjacent landowners and residents,"to operate the Landfill in

a reasonable manner." D'Amico, 2019 WL 1332575, at *1', see Baker, 232 F. Supp. 3d at

245 ("Society has a reasonable expectation that manufacturers avoid contaminating the

surrounding environment, an expectation that extends to the pollution of an area's water

supply."); Fitzgibbons v. City of Oswego, No. 5:10-CV-1038 (FJS/ATB), 2011 WL


                                           -56-
6218208,at * 14-15(N.D.N.Y.Dec. 13,2011)(denying motion to dismiss negligence claim

where the adjacent landowner alleged that the defendant "owed him a duty of care with

regard to its operation of the [Ijandfill"). Plaintiffs have alleged fears of, and, in some

cases, actual property diminution, health impacts, and expenses resulting from the odors.

Excess Fugitive Emissions, vectors, noise, and tremors associated with the Landfill. (See,

e.g., Dkt. 15 at   21-25, 27-29, 32). Indeed, the Amended Complaint contains far more

extensive allegations regarding stigma damages and the diminution in value of Plaintiffs'

properties than did the operative pleading in D'Amico, and greatly expands upon the

damages allegedly caused by WMNY's negligent operation and management of the

Landfill. (See, e.g., id. atHTf 136-40, 146-49, 160-61, 196, 198-200, 304-07, 317-21).

       For the reasons outlined in D'Amico, Plaintiffs have plausibly stated a cause of

action for negligence, and WMNY's motion to dismiss this claim is denied.

              2.     Gross Negligence

       "[A] claim for gross negligence will be sustained only if the plaintiff alleges facts

plausibly suggesting that the defendant's conduct evinces a reckless disregard for the rights

of others or smacks of intentional wrongdoing." Bayerische Landesbank, N.Y. Branch v.

Aladdin Capital Mgmt. LLC, 692 F.3d 42, 61 (2d Cir. 2012) (quotation omitted).

"Recklessness in the context ofa gross negligence claim means'an extreme departure from

the standards of ordinary care,' such that 'the danger was either known to the defendant or

so obvious that the defendant must have been aware of it.'" Id. at 61-62 (quoting AMW

Materials Testing, Inc. v. Town ofBabylon, 584 F.3d 436,454(2d Cir. 2009)).



                                           -57
        WMNY contends that Plaintiffs fail to state any facts "demonstrating intentional

wrongdoing or reckless disregard" and simply set forth "conclusory allegations that

[WMNY]operated the Landfill and ... acted knowingly and with a 'substantial lack of

concem[.]"' (Dkt. 22-1 at 28). Plaintiffs contend that they stated a gross negligence cause

of action because WMNY recklessly "eliminated the use of Horizontal Gas Collectors in

all new Landfill [CJells, violated its Landfill Permit, operated an ineffective Landfill,

accepted odorous MSW despite numerous odors complaints, failed to properly remediate

or mitigate the [ojdors, and failed to properly and timely investigate the [ojdors." (Dkt, 24

at 36 (citations omitted)). Plaintiffs also claim that WMNY misrepresented that it would

install Horizontal Gas Collectors within the Landfill Cells in its permit and environmental

impact review materials because it decided to forego their installation. {Id. at 37).

        Plaintiffs set forth factual allegations that, taken as true, demonstrate that WMNY

modified its Collection System knowing that those modifications were detrimental to the

system's efficiency.     Plaintiffs allege that WMNY was aware that Horizontal Gas

Collectors were critical to the mitigation of odors and fugitive emissions {see Dkt. 15 at

     127-32), and yet, WMNY personnel forwent their installation to save on costs {id. at

     124-25). Plaintiffs further allege that WMNY's initial response to the odor complaints

was to initiate "an investigation into whether they were 'politically motivated[.]'" {Id. at

H 156). Although WMNY knew it did not install the appropriate devices and had received

complaints of Landfill odors, WMNY continued to receive additional NYC MSW {see id.

at      155, 158-59) without considering whether changes to handling practices were

necessary under its Odor Control Plan {see id. at ^ 108 (alleging that WMNY "ignored the

                                           -58-
potential nuisances from such increased Odors associated with disposal of MSW received

by rail"); id. at ^ 205 (alleging that the failure to "change the handling practices for, or

eliminate the receipt of, the NYC[MSW]" violated the Odor Control Plan)).

       Plaintiffs' allegations establish that WMNY knowingly removed the primary

mechanism for odor and emission control—and an alleged permit requirement—and was,

at best, slow to respond to the community's complaints and, at worst, antagonistic to their

circumstances—acts that smack of intentional wrongdoing. While conclusory allegations

of gross negligence may be dismissed for failure to state a claim, see D'Amico, 2019 WL

1332575, at *8-9, statements of intentional wrongdoing often present fact issues

inappropriate for disposition at this early stage, see Lundy v. Wells Fargo Bank, N.A., No.

08 CIV. 8715 (BSJ), 2011 WL 13128267, at *5 (S.D.N.Y. Mar. 10, 2011)("Plaintiffs

claim for gross negligence also presents questions offact inappropriate for resolution at the

motion to dismiss stage."); Travelers Indem. Co. ofConn. v. Losco Grp., Inc., 136 F. Supp.

2d 253, 256-57(S.D.N.Y. 2001)("The issue of gross negligence is a question of fact for a

jury to determine." (citing Gentile v. Garden City Alarm Co., 147 A.D.2d 124, 130 (2d

Dep't 1989)). Because Plaintiffs have at least alleged that WMNY's behavior "smacks"

of intentional wrongdoing or "evinces a reckless disregard for the rights of others,"

WMNY's motion to dismiss this claim is denied.




                                           -59-
      F.      Plaintiffs' Seventh Cause of Action: Trespass

      "To prevail on a trespass claim under New York law, a plaintiff must show an

interference with [its] right to possession of real property either by an unlawful act or a

lawful act performed in an unlawful manner," In re Methyl Tertiary Butyl Ether (MTBE)

Prods. Liab. Litig., 725 F.3d 65, 119 (2d Cir. 2013)(alteration in original) (quotation

omitted). "[A]trespass claim represents an injury to the right ofpossession,and..,[cjourts

have precluded trespass claims where the entry or intrusion was intangible." C&B Enters.

USA, LLC V. Koegel, 136 A.D.3d 957, 959 (2d Dep't 2016)(first alteration in original)

(quoting/vory V. Int'lBus. Machs. Corp., 116 A.D.3d 121, 129-30(3d Dep't2014)). "The

traditional common-law view is that, inasmuch as such intangible entries onto land do not

interfere with the right of exclusive possession of real property, but only with the use and

enjoyment of property, they do not give rise to a trespass, though they can support a

nuisance claim." CARE,834 F. Supp. at 1420.

       WMNY argues that Plaintiffs' trespass claim fails because it is based on intangible

intrusions that do not amount to an actual physical invasion upon one's right to exclusive

possession of property. {See Dkt. 29 at 16). Plaintiffs urge this Court to reject WMNY's

arguments based on the principles discussed in Phillips v. Sun Oil Co.,307 N.Y.328(1954)

and Scribner, 84 F.3d 554. (Dkt.24 at 40-41). In Phillips, the court affirmed the dismissal

of the plaintiffs trespass claim and stated the following rule for cases involving the flow

of"noxious fluids" onto or into property:

       that, even when the polluting material has been deliberately put onto, or into,
       defendant's land, he is not liable ... unless he (defendant) had good reason


                                            -60-
      to know or expect that subterranean and other conditions were such that there
      would be passage from defendant's to plaintiffs land.

M at 331. Because the evidence linking the defendant's petroleum and the plaintiffs water

supply was tenuous, and since there was "nothing to show that defendant knew, or had

been put on notice, that gasoline was escaping from its underground tank," the trespass

claim was properly dismissed. Id. at 330-31. Relying on these principles, Scribner

reversed the dismissal of the plaintiffs' trespass claims, because the defendant "intended

the acts which caused the invasion of the [plaintiffs'] property," and "had good reason to

know or expect" that hazardous waste leachate would traverse a pathway of exposure into

the plaintiffs' property. See 84 F.3d at 557-58 (quotation omitted). Similarly, the CARE

court denied the defendants' summary judgment motion because "[i]t [was] not clear

whether New York law recognizes a cause ofaction for trespass based on the entry ofodors

or gases onto another's property," but observed that the "matter[was]not free from doubt."

834 F. Supp. at 1420.

       Plaintiffs cite to no New York case that has accepted the notion that odors or fugitive

emissions entering the airspace surrounding real property gives rise to a trespass action.

However, the Third Department has expressly rejected the assertion that "vapor intrusion

and air emissions" support a trespass action under New York law. Ivory, 116 A.D.3d at

129-30. The Ivory court reasoned that "courts have precluded claims where the entry or

intrusion was intangible, such as the occurrence of vibrations, shading of a plaintiffs

property, or a permeating odor or vapors of gasoline." Id. (citations omitted). As a result.




                                            -61
the Ivory court concluded that "plaintiffs have no valid trespass claims based on vapor

intrusion or emissions, as those caused only intangible intrusions." Id. at 130.

       New York law does not recognize a trespass claim based on intangible invasions

upon real property. See, e.g., Koegel, 136 A.D.3d at 959; Ivory, 116 A.D.3d at 129-30.

Indeed, a New York trial court recently relied upon Ivory to dismiss a trespass claim based

on "noise pollution, vibrations and/or blocked natural light." MacArthur Props., LLC v.

Metro. Transp. Auth.,61 Misc. 3d 1204(A), 2017 WL 10309769(Table), at *11 (Sup. Ct,

N.Y. Cty. June 2,20\l),judgmententered,2017 WL 10398316(Sup. Ct., N.Y. Cty. 2017),

and aff'd, 164 A.D.3d 1165(1st Dep't 2018)(affirming "for the reasons stated by"the trial

judge). While a trespass action may "include[] the entry of a substance onto land,"

Berenger v. 261 W. LLC,93 A.D.3d 175, 181 (1st Dep't 2012), this principle appears to

apply only in the context of liquid or solid substances, not merely gaseous ones, see, e.g..

Crown Assocs., Inc. v. Zot, LLC, 83 A.D.3d 765, 768 (2d Dep't 2011)(water); Duane

Reade v. Reva Holding Corp., 30 A.D.3d 229,236-37(1st Dep't 2006)(water and debris).

Without an actual physical intrusion upon the possessory interests of another, there would

be little to differentiate a cause of action for trespass resulting from odors and emissions

and a claim of nuisance arising firom the very same circumstances. See MacArthur Props.,

LLC, 2017 WL 10309769 (Table), at *11 ("[Sjuch intangible intrusions 'are treated as

nuisances, not trespass [because] they interfere with nearby property owners' use and

enjoyment of their land, not with their exclusive possession of it[.]"(second alteration in

original)(quoting Ivory, 116 A.D.3d at 129-30)).

       For these reasons. Plaintiffs' trespass cause of action is dismissed with prejudice.

                                           -62-
       G.    Punitive Damages

       "Punitive damages are not a separate cause ofaction and,thus,courts generally find

motions to strike punitive damages at the motion to dismiss stage to be premature." Denis

V. Home Depot. U.S.A., Inc., No. lO-CV-3227 (ADS)(SIL), 2014 WL 6632486, at *6

(E.D.N.Y. Nov. 21, 2014);          e.g., Williams v. Coca Cola Co., No. 8:15-CV-1534

(LEK/CFH), 2017 WL 1214503, at *5 (N.D.N.Y. Mar. 31, 2017); Willman v. Zelman cfe

Assocs., LLC,'Ho. 11 Civ. 1216(KBF),2012 WL 811512, at *5(S.D.N.Y. Mar. 12,2012).

WMNY's request to strike Plaintiffs' punitive damages allegations is denied as premature.

III.   The Court Declines to Stav Plaintiffs' Claims for Monetarv Damages

       Finally, WMNY requests the Court stay Plaintiffs' claims for monetary damages for

the same reasons the Read court stayed those plaintiffs' claim for response costs under

CERCLA. {See Dkt. 22-1 at 32-34). "Under CERCLA, a party covered by the statute is

liable for certain costs and monetary damages resulting from a release of hazardous

substances." Read,351 F. Supp. 3d at 360. Plaintiffs do not bring a claim under CERCLA.

Since the Read plaintiffs' only remaining cause of action sought CERCLA response costs,

it may have been prudent to wait until the DEC's remedial actions had concluded so the

total response costs incurred could be assessed without proliferating a multiplicity of legal

challenges. However, Plaintiffs allege ongoing injuries resulting from the Landfill

operations, which continue to afflict them despite the implementation ofvarious mitigation

measures. Plaintiffs state serious violations offederal and state law, and the Court sees no

reason to stay Plaintiffs' claims for monetary damages in favor offurther DEC action that

may or may not take place within some indefinite timeffame and with uncertain effect.

                                           -63-
                                     CONCLUSION


       For the forgoing reasons, WMNY's motion to dismiss the Complaint (Dkt, 9) is

dismissed as moot, WMNY's motion to dismiss the Amended Complaint (Dkt. 22) is

granted as to the private nuisance and trespass claims but it is otherwise denied, and NYC's

motion to dismiss(Dkt. 27)is denied.

       SO ORDERED.




                                                          ETHXwOLFO^
                                                         States District Judge
Dated:        September 16,2019
              Rochester, New York




                                           -64
